 



Exhibit 10.1
EXECUTION VERSION
 
 
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
October 25, 2006
among
RANGE RESOURCES CORPORATION,
as Borrower
CERTAIN SUBSIDIARIES OF BORROWER,
as Guarantors
The Lenders Party Hereto
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
J.P. MORGAN SECURITIES INC.,
as Sole Bookrunner and Lead Arranger
$800,000,000 Senior Secured Revolving Credit Facility
 
 
(J. P. MORGAN LOGO) [d43924d4392402.gif]

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
 
       
Section 1.01. Defined Terms
    1  
Section 1.02. Types of Loans and Borrowings
    24  
Section 1.03. Terms Generally
    24  
Section 1.04. Accounting Terms; GAAP
    24  
Section 1.05. Oil and Gas Definitions
    24  
Section 1.06. Time of Day
    25  
 
       
ARTICLE II THE CREDITS
    25  
 
       
Section 2.01. Commitments
    25  
Section 2.02. Termination and Reduction of the Aggregate Commitment
    25  
Section 2.03. Increases in the Aggregate Commitment
    26  
Section 2.04. Loans and Borrowings
    27  
Section 2.05. Requests for Borrowings
    28  
Section 2.06. Reserved
    28  
Section 2.07. Letters of Credit
    28  
Section 2.08. Funding of Borrowings
    32  
Section 2.09. Interest Elections
    33  
Section 2.10. Repayment of Loans; Evidence of Debt
    34  
Section 2.11. Optional Prepayment of Loans
    35  
Section 2.12. Mandatory Prepayment of Loans
    35  
Section 2.13. Fees
    36  
Section 2.14. Interest
    37  
Section 2.15. Alternate Rate of Interest
    38  
Section 2.16. Increased Costs
    38  
Section 2.17. Break Funding Payments
    39  
Section 2.18. Taxes
    40  
Section 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    41  
Section 2.20. Mitigation Obligations; Replacement of Lenders
    43  
 
       
ARTICLE III BORROWING BASE
    44  
 
       
Section 3.01. Reserve Report; Proposed Borrowing Base
    44  
Section 3.02. Scheduled Redeterminations of the Borrowing Base; Procedures and
Standards
    45  
Section 3.03. Special Redeterminations
    46  
Section 3.04. Notice of Redetermination
    46  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    46  
 
       
Section 4.01. Organization; Powers
    46  
Section 4.02. Authorization; Enforceability
    46  
Section 4.03. Governmental Approvals; No Conflicts
    47  

i



--------------------------------------------------------------------------------



 



              Page  
Section 4.04. Financial Condition; No Material Adverse Change
    47  
Section 4.05. Properties
    47  
Section 4.06. Litigation and Environmental Matters
    48  
Section 4.07. Compliance with Laws and Agreements
    48  
Section 4.08. Investment Company Status
    48  
Section 4.09. Taxes
    48  
Section 4.10. ERISA
    48  
Section 4.11. Disclosure
    49  
Section 4.12. Labor Matters
    49  
Section 4.13. Capitalization and Credit Party Information
    49  
Section 4.14. Margin Stock
    49  
Section 4.15. Oil and Gas Interests
    49  
Section 4.16. Insurance
    50  
Section 4.17. Solvency
    50  
 
       
ARTICLE V CONDITIONS
    51  
 
       
Section 5.01. Effective Date
    51  
Section 5.02. Each Credit Event
    52  
 
       
ARTICLE VI AFFIRMATIVE COVENANTS
    53  
 
       
Section 6.01. Financial Statements; Other Information
    53  
Section 6.02. Notices of Material Events
    55  
Section 6.03. Existence; Conduct of Business
    56  
Section 6.04. Payment of Obligations
    56  
Section 6.05. Maintenance of Properties; Insurance
    56  
Section 6.06. Books and Records; Inspection Rights
    56  
Section 6.07. Compliance with Laws
    57  
Section 6.08. Use of Proceeds and Letters of Credit
    57  
Section 6.09. Mortgages
    57  
Section 6.10. Title Data
    57  
Section 6.11. Swap Agreements
    57  
Section 6.12. Operation of Oil and Gas Interests
    58  
Section 6.13. Restricted Subsidiaries
    58  
Section 6.14. Pledged Equity Interests
    59  
 
       
ARTICLE VII NEGATIVE COVENANTS
    59  
 
       
Section 7.01. Indebtedness
    59  
Section 7.02. Liens
    60  
Section 7.03. Fundamental Changes
    61  
Section 7.04. Investments, Loans, Advances, Guarantees and Acquisitions
    62  
Section 7.05. Swap Agreements
    63  
Section 7.06. Restricted Payments
    63  
Section 7.07. Transactions with Affiliates
    64  
Section 7.08. Restrictive Agreements
    64  
Section 7.09. Disqualified Stock
    64  

ii



--------------------------------------------------------------------------------



 



              Page  
Section 7.10. Amendments to Organizational Documents
    64  
Section 7.11. Financial Covenants
    65  
Section 7.12. Sale and Leaseback Transactions and other Liabilities
    65  
Section 7.13. Modifications of Senior Subordinated Notes
    65  
 
       
ARTICLE VIII GUARANTEE OF OBLIGATIONS
    66  
 
       
Section 8.01. Guarantee of Payment
    66  
Section 8.02. Guarantee Absolute
    66  
Section 8.03. Guarantee Irrevocable
    66  
Section 8.04. Reinstatement
    67  
Section 8.05. Subrogation
    67  
Section 8.06. Subordination
    67  
Section 8.07. Payments Generally
    67  
Section 8.08. Setoff
    68  
Section 8.09. Formalities
    68  
Section 8.10. Limitations on Guarantee
    68  
 
       
ARTICLE IX EVENTS OF DEFAULT
    69  
 
       
ARTICLE X THE ADMINISTRATIVE AGENT
    71  
 
       
ARTICLE XI MISCELLANEOUS
    73  
 
       
Section 11.01. Notices
    73  
Section 11.02. Waivers; Amendments
    74  
Section 11.03. Expenses; Indemnity; Damage Waiver
    75  
Section 11.04. Successors and Assigns
    76  
Section 11.05. Survival
    79  
Section 11.06. Counterparts; Integration; Effectiveness
    80  
Section 11.07. Severability
    80  
Section 11.08. Right of Setoff
    80  
Section 11.09. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS
    80  
Section 11.10. WAIVER OF JURY TRIAL
    81  
Section 11.11. Headings
    81  
Section 11.12. Confidentiality
    82  
Section 11.13. Interest Rate Limitation
    82  
Section 11.14. USA PATRIOT Act
    82  
Section 11.15. Original Credit Agreement
    83  
Section 11.16. Reaffirmation and Grant of Security Interest
    83  
Section 11.17. Reallocation of Aggregate Commitment
    83  

SCHEDULES:

         
Schedule 2.01
  —   Applicable Percentages and Initial Commitments
Schedule 4.06
  —   Disclosed Matters
Schedule 4.13
  —   Capitalization and Credit Party Information

iii



--------------------------------------------------------------------------------



 



         
Schedule 7.01
  —   Existing Indebtedness
Schedule 7.02
  —   Existing Liens
Schedule 7.04
  —   Existing Investments
Schedule 7.07
  —   Transactions with Affiliates
Schedule 7.08
  —   Existing Restrictions

EXHIBITS:

         
Exhibit A
  —   Form of Assignment and Assumption
Exhibit B
  —   Form of Opinion of Borrower’s Counsel
Exhibit C
  —   Form of Counterpart Agreement
Exhibit D
  —   Form of Revolving Note

ii



--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 25, 2006, among
RANGE RESOURCES CORPORATION, as Borrower, CERTAIN SUBSIDIARIES OF BORROWER, as
Guarantors, the LENDERS party hereto, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.
The parties hereto agree as follows:
Article I
Definitions
     Section 1.01. Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
     “Acquisition” means, the acquisition by the Borrower or any Restricted
Subsidiary, whether by purchase, merger (and, in the case of a merger with any
such Person, with such Person being the surviving corporation) or otherwise, of
all or substantially all of the Equity Interest of, or the business, property or
fixed assets of or business line or unit or a division of, any other Person
primarily engaged in the business of producing oil or natural gas or the
acquisition by the Borrower or any Restricted Subsidiary of property or assets
consisting of Oil and Gas Interests.
     “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
     “Administrative Agent” means JPMorgan Chase Bank, in its capacity as
contractual representative of the Lenders hereunder pursuant to Article X and
not in its individual capacity as a Lender, and any successor agent appointed
pursuant to Article X.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Advance Payment Contract” means any contract whereby any Credit Party
either (a) receives or becomes entitled to receive (either directly or
indirectly) any payment (an “Advance Payment”) to be applied toward payment of
the purchase price of Hydrocarbons produced or to be produced from Oil and Gas
Interests owned by any Credit Party and which Advance Payment is, or is to be,
paid in advance of actual delivery of such production to or for the account of
the purchaser regardless of such production including any volumetric production
payments, or (b) grants an option or right of refusal to the purchaser to take
delivery of such production in lieu of payment, and, in

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 1



--------------------------------------------------------------------------------



 



either of the foregoing instances, the Advance Payment is, or is to be, applied
as payment in full for such production when sold and delivered or is, or is to
be, applied as payment for a portion only of the purchase price thereof or of a
percentage or share of such production; provided that inclusion of the standard
“take or pay” provision in any gas sales or purchase contract or any other
similar contract shall not, in and of itself, constitute such contract as an
Advance Payment Contract for the purposes hereof.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Aggregate Commitment” means the amount equal to the lesser of (i) the
Maximum Facility Amount and (ii) the Borrowing Base; provided that the initial
Aggregate Commitment is $800,000,000. The Aggregate Commitment may be reduced or
increased pursuant to Section 2.02 and Section 2.03; provided that in no event
shall the Aggregate Commitment exceed the Borrowing Base. If at any time the
Borrowing Base is reduced below the Aggregate Commitment in effect prior to such
reduction, the Aggregate Commitment shall be reduced automatically to the amount
of the Borrowing Base in effect at such time.
     “Aggregate Credit Exposure” means, as of any date of determination, the
aggregate amount of the Credit Exposure of all of the Lenders as of such date.
     “Agreement” means this Third Amended and Restated Credit Agreement, dated
as of October 25, 2006 as it may be amended, supplemented or otherwise modified
from time to time.
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective from and including the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.
     “Appalachia Properties” means, at any time, the Mortgaged Properties owned
by Borrower or any of its Subsidiaries and located in Ohio, Pennsylvania, West
Virginia, New York, Virginia or any other state specified by the Borrower and
acceptable to the Administrative Agent.
     “Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Commitment represented by such Lender’s Commitment
at such time. The initial amount of each Lender’s Applicable Percentage is as
set forth on Schedule 2.01. If the Aggregate Commitment has terminated or
expired, the Applicable Percentages shall be determined based upon the Aggregate
Commitment most recently in effect, giving effect to any subsequent assignments.

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 2



--------------------------------------------------------------------------------



 



     “Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Unused Commitment Fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “ABR Spread”, “Eurodollar Spread” or “Unused Commitment Fee
Rate”, as the case may be, based upon the Borrowing Base Usage applicable on
such date:

                                              Unused Borrowing   Eurodollar    
      Commitment Base Usage   Spread   ABR Spread   Fee Rate
³ 90%
    175 b.p.       50 b.p.       37.5 b.p.  
³ 75% and < 90%
    150 b.p.       25 b.p.       35 b.p.  
³ 50% and < 75%
    125 b.p.       0 b.p.       30 b.p.  
< 50%
    100 b.p.       0 b.p.       25 b.p.  

Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next change.
     “Approved Counterparty” means, at any time and from time to time, (i) any
Person engaged in the business of writing Swap Agreements for commodity,
interest rate or currency risk that is acceptable to the Administrative Agent
and has (or the credit support provider of such Person has), at the time
Borrower or any Restricted Subsidiary enters into a Swap Agreement with such
Person, a long term senior unsecured debt credit rating of BBB+ or better from
S&P or Baa1 or better from Moody’s and (ii) any Lender Counterparty.
     “Approved Fund” has the meaning assigned to such term in Section 11.04.
     “Approved Petroleum Engineer” means DeGolyer and MacNaughton, H.J. Gruy and
Associates, Inc., Wright and Company, Inc., or one or more other reputable firms
of independent petroleum engineers selected by the Borrower and approved by the
Administrative Agent, which approval shall not be unreasonably withheld or
delayed.
     “Arranger” means J.P. Morgan Securities Inc. in its capacity as sole
bookrunner and lead arranger.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in the form of Exhibit A or any other form approved by the Administrative Agent.
     “Availability Period” means the period from and including the Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Aggregate Commitment.

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 3



--------------------------------------------------------------------------------



 



     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” means Range Resources Corporation, a Delaware corporation, and
its successors and permitted assigns.
     “Borrower Materials” has the meaning assigned to such term in Section 6.01.
     “Borrowing” means Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
     “Borrowing Base” means, at any time an amount equal to the amount
determined in accordance with Section 3.01, as the same may be redetermined,
adjusted or reduced from time to time pursuant to Section 3.02 and Section 3.03.
     “Borrowing Base Deficiency” means, as of any date, the amount, if any, by
which the Aggregate Credit Exposure on such date exceeds the Borrowing Base in
effect on such date; provided, that, for purposes of determining the existence
and amount of any Borrowing Base Deficiency, obligations under any Letter of
Credit will not be deemed to be outstanding to the extent such obligations are
secured by cash in the manner contemplated by Section 2.07(j).
     “Borrowing Base Properties” means all Oil and Gas Interests included in the
Reserve Report of the Borrower and the Restricted Subsidiaries and evaluated by
the Lenders for purposes of establishing the Borrowing Base.
     “Borrowing Base Usage” means, as of any date and for all purposes, the
quotient, expressed as a percentage, of (a) the Aggregate Credit Exposure as of
such date, divided by (b) the Borrowing Base as of such date.
     “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.05.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Chicago, Illinois or Dallas, Texas are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP; provided that obligations with respect to usual and

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 4



--------------------------------------------------------------------------------



 



customary oil, gas and mineral leases shall not be included as Capitalized Lease
Obligations.
     “Cash Management Obligations” means, with respect to any Credit Party, any
obligations of such Credit Party owed to any Lender (or any Affiliate of any
Lender) in respect of treasury management arrangements, depositary or other cash
management services.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of Section 2.16(b), by any lending office of such Lender or by
such Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
     “Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Effective Date) of Equity
Interests representing more than 40% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Borrower; or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of Borrower by Persons who were neither (i) nominated by the board
of directors of Borrower nor (ii) appointed by directors so nominated.
     “Charges” has the meaning assigned to such term in Section 11.13.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Collateral” means all assets, whether now owned or hereafter acquired by
any Borrower or any other Credit Party, in which a Lien is granted or purported
to be granted to any Secured Party as security for any Obligation including any
Borrowing Base Properties located in Virginia and deemed subject to a Mortgage
pursuant to the terms of this Agreement.
     “Commitment” means, with respect to each Lender, the commitment of such
Lender to make Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Credit Exposure hereunder, as such commitment may be (a) reduced
or increased from time to time pursuant to Section 2.02 and Section 2.03,
(b) reduced or increased from time to time as a result of changes in the
Borrowing Base pursuant to Article III and (c) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 11.04. The
initial amount of each Lender’s Commitment (which amount is such Lender’s
Applicable Percentage of the initial Aggregate Commitment) is

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 5



--------------------------------------------------------------------------------



 



set forth in Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable.
     “Consolidated Current Assets” means, as of any date of determination, the
total of (a) the consolidated current assets of the Borrower and the
Consolidated Subsidiaries determined in accordance with GAAP as of such date,
plus, all Unused Commitments as of such date, (b) less any non-cash assets
required to be included in consolidated current assets of the Borrower and the
Consolidated Subsidiaries as a result of the application of FASB Statement 133
as of such date.
     “Consolidated Current Liabilities” means, as of any date of determination,
the total of (a) consolidated current liabilities of the Borrower and the
Consolidated Subsidiaries, as determined in accordance with GAAP as of such
date, (b) less current maturities of the Loans and the Senior Subordinated
Notes, (c) less any non-cash obligations required to be included in consolidated
current liabilities of the Borrower and the Consolidated Subsidiaries as a
result of the application of FASB Statement 133 as of such date.
     “Consolidated Current Ratio” means, as of any date of determination, the
ratio of Consolidated Current Assets to Consolidated Current Liabilities as of
such date.
     “Consolidated EBITDAX” means, with respect to the Borrower and its
Consolidated Subsidiaries for any period, Consolidated Net Income for such
period; plus, without duplication and to the extent deducted in the calculation
of Consolidated Net Income for such period, the sum of (a) income or franchise
Taxes paid or accrued; (b) Consolidated Interest Expense; (c) amortization,
depletion and depreciation expense; (d) any non-cash losses or charges resulting
from the application of FASB Statements 121, 133 or 143 for that period; (e) oil
and gas exploration expenses (including all drilling, completion, geological and
geophysical costs) for such period; (f) losses from sales or other dispositions
of assets (other than Hydrocarbons produced in the ordinary course of business)
and other extraordinary or non-recurring losses; (g) cash payments made during
such period as a result of the early termination of any Swap Agreement (giving
effect to any netting agreements); and (h) other non-cash charges (excluding
accruals for cash expenses made in the ordinary course of business); minus, to
the extent included in the calculation of Consolidated Net Income for such
period; (j) the sum of (i) any non-cash gains resulting from the application of
FASB Statements 121, 133 or 143 for that period; (ii) extraordinary or
non-recurring gains; and (iii) gains from sales or other dispositions of assets
(other than Hydrocarbons produced in the ordinary course of business); provided
that, with respect to the determination of Borrower’s compliance with the
leverage ratio set forth in Section 7.11(b) for any period, Consolidated EBITDAX
shall be adjusted to give effect, on a pro forma basis, to any Acquisitions made
during such period as if such Acquisitions were made at the beginning of such
period.
     “Consolidated Funded Indebtedness” means, as of any date and without
duplication, Indebtedness of the Borrower and the Restricted Subsidiaries of the
type described in clauses (a, excluding Indebtedness consisting of deposits and
advances), (b),

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 6



--------------------------------------------------------------------------------



 



(c), (e), (g, to the extent any such Guarantees are Guarantees of Indebtedness
that is otherwise Consolidated Funded Indebtedness) or (h) of the definition of
Indebtedness.
     “Consolidated Interest Expense” means for any period, without duplication,
the aggregate of all interest paid or accrued by the Borrower and its
Consolidated Subsidiaries, on a consolidated basis, in respect of Indebtedness
of any such Person, on a consolidated basis, including all interest, fees and
costs payable with respect to the obligations related to such Indebtedness
(other than fees and costs which may be capitalized as transaction costs in
accordance with GAAP) and the interest component of Capitalized Lease
Obligations, all as determined in accordance with GAAP.
     “Consolidated Net Income” means for any period, the consolidated net income
(or loss) of the Borrower and its Consolidated Subsidiaries, as applicable,
determined on a consolidated basis in accordance with GAAP; provided that there
shall be excluded (a) the income (or deficit) of any Person accrued prior to the
date it becomes a Consolidated Subsidiary of the Borrower, or is merged into or
consolidated with the Borrower or any of its Consolidated Subsidiaries, as
applicable, (b) the income (or deficit) any Person in which any other Person
(other than the Borrower or any of its Restricted Subsidiaries) has an Equity
Interest, except to the extent of the amount of dividends and other
distributions actually paid to the Borrower or any of its Restricted
Subsidiaries during such period and and (c) the undistributed earnings of any
Consolidated Subsidiary of the Borrower, to the extent that the declaration or
payment of dividends or similar distributions by such Consolidated Subsidiary is
not at the time permitted by the terms of any contractual obligation (other than
under any Loan Document or the Indenture) or by any law applicable to such
Consolidated Subsidiary.
     “Consolidated Subsidiaries” means, for any Person, any Subsidiary or other
entity the accounts of which would be consolidated with those of such Person in
its consolidated financial statements in accordance with GAAP.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Counterpart Agreement” means a Counterpart Agreement substantially in the
form of Exhibit C delivered by a Guarantor pursuant to Section 6.13.
     “Credit Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Loans and its LC Exposure at
such time.
     “Credit Parties” means collectively, Borrower, and each Guarantor and each
individually, a “Credit Party”.
     “Crude Oil” means all crude oil and condensate.

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 7



--------------------------------------------------------------------------------



 



     “Deep Participation Rights” means the right of Marbel to participate in the
drilling or deepening of certain wells located in a specified area of Ohio
pursuant to Section 6.09 of that certain Purchase and Sale Agreement dated
June 1, 2004, providing for the acquisition by the Borrower of all of the
outstanding membership interests of GLEP not already indirectly owned by the
Borrower as in effect on the Original Effective Date.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans or participations in LC Disbursements required to be funded
by it hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.
     “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 4.06.
     “Disqualified Stock” means any Equity Interest, which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the sole option of the holder thereof, in whole or in part, on or prior to
the Maturity Date.
     “Dollars” or “$” refers to lawful money of the United States of America.
     “Domestic Subsidiary” means, with respect to any Person, a subsidiary of
such Person that is incorporated or formed under the laws of the United States
of America, any state thereof or the District of Columbia.
     “Effective Date” means the date on which the conditions specified in
Section 5.01 are satisfied (or waived in accordance with Section 11.02).
     “Eligible Assignee” means any Person that qualifies as an assignee pursuant
to Section 11.04(b)(i); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.
     “Engineered Value” means, the value attributed to the Borrowing Base
Properties for purposes of the most recent Redetermination of the Borrowing Base
pursuant to Article III (or for purposes of determining the Initial Borrowing
Base in the event no such Redetermination has occurred), based upon the
discounted present value of the estimated

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 8



--------------------------------------------------------------------------------



 



net cash flow to be realized from the production of Hydrocarbons from the
Borrowing Base Properties as set forth in the Reserve Report.
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Credit Party directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
     “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Credit Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Credit Party or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by any Credit Party or any ERISA Affiliate from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by any Credit Party or any of its ERISA Affiliates of any liability with respect
to the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by any Credit Party or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from any Credit Party or any ERISA Affiliate
of any notice, concerning the

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 9



--------------------------------------------------------------------------------



 



imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.
     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
     “Event of Default” has the meaning assigned to such term in Article IX.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.20(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.18(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.18(a).
     “Existing Swap Agreements” means any Swap Agreements entered into between
the Borrower or any Guarantor and any Lender Counterparty prior to the Effective
Date and in effect on the Effective Date.
     “FASB” means Financial Accounting Standards Board.
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which any Credit Party is located. For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 10



--------------------------------------------------------------------------------



 



     “GAAP” means generally accepted accounting principles in the United States
of America.
     “Gas Balancing Agreement” means any agreement or arrangement whereby the
Borrower or any Restricted Subsidiary, or any other party having an interest in
any Hydrocarbons to be produced from Oil and Gas Interests in which the Borrower
or any Restricted Subsidiary owns an interest, has a right to take more than its
proportionate share of production therefrom.
     “GLEP” means Great Lakes Energy Partners, L.L.C., a Delaware limited
liability company and its successors and permitted assigns.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity properly exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
     “Guarantee” of or by any Person (in this definition, the “guarantor”) means
any obligation, contingent or otherwise, of the guarantor guaranteeing or having
the economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
     “Guaranteed Liabilities” has the meaning assigned to such term in
Section 8.01.
     “Guarantor” means each Restricted Subsidiary that is a party hereto or
hereafter executes and delivers to the Administrative Agent and the Lenders, a
Counterpart Agreement pursuant to Section 6.13 or otherwise.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 11



--------------------------------------------------------------------------------



 



     “Hydrocarbons” means all Crude Oil and Natural Gas produced from or
attributable to the Oil and Gas Interests of the Credit Parties.
     “Increased Commitment Date” has the meaning assigned to such term in
Section 2.03.
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are paid (excluding accounts payable incurred in the
ordinary course of business, contingent obligations as a non-operator under oil
and gas operating agreements and contingent obligations under standard and
customary provisions of gas sale contracts for make-up volumes on sales of
natural gas), (d) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and
(j) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitee” has the meaning assigned to such term in Section 11.03.
     “Indenture” means, collectively, (i) that certain Indenture dated as of
July 21, 2003, by and between the Borrower, as issuer, certain of its
Subsidiaries, as guarantors, and JPMorgan Chase Bank, N.A. (successor to Bank
One, N.A.), as trustee, pursuant to which the Borrower issued the Senior
Subordinated Notes, as amended and supplemented by that certain Supplemental
Indenture dated as of June 22, 2004 and as further amended and supplemented from
time to time as permitted under the terms thereof, (ii) that certain Indenture
dated March 9, 2005, among the Borrower, as issuer, certain of its Subsidiaries,
as guarantors, and J.P. Morgan Trust Company, National Association, as amended
or supplemented from time to time as permitted under the terms hereof, and
(iii) that certain Indenture dated May 23, 2006, among the Borrower, as issuer,
certain of its Subsidiaries, as guarantors, and J. P. Morgan Trust Company,
National Association, as amended or supplemented from time to time as permitted
under the terms hereof.

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 12



--------------------------------------------------------------------------------



 



     “Information” has the meaning assigned to such term in Section 11.12.
     “Initial Borrowing Base” has the meaning assigned to such term in
Section 3.01.
     “Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.09.
     “Interest Payment Date” means (a) with respect to any ABR Loan, the last
day of each calendar month and (b) with respect to any Eurodollar Loan, the last
day of the Interest Period applicable to the Borrowing of which such Loan is a
part and, in the case of a Eurodollar Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period.
     “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or, if at
the date of such election a twelve month placement is available, twelve months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
     “Issuing Bank” means JPMorgan Chase Bank, in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.07(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
     “JPMorgan Chase Bank” and “JPMorgan Chase Bank, N.A.” means JPMorgan Chase
Bank, N.A. and its successors.
     “LC Disbursement” means a payment made by the Issuing Bank pursuant to a
Letter of Credit.
     “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Lender at any time shall be
its Applicable Percentage of the total LC Exposure at such time.

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 13



--------------------------------------------------------------------------------



 



     “Lender Counterparty” means any Lender or any Affiliate of a Lender
counterparty to a Swap Agreement with any Credit Party.
     “Lenders” means the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.
     “Letter of Credit” means any letter of credit issued pursuant to this
Agreement and, to the extent outstanding on the Effective Date, any letter of
credit issued under the Original Credit Agreement and any renewals thereof.
     “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Page 3750 of the Moneyline Telerate
Service (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Borrowing for such Interest Period shall be the
rate at which dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.
     “Loan Documents” means this Agreement, any promissory notes executed in
connection herewith, the Security Instruments, the Letters of Credit (and any
applications therefor and reimbursement agreements related thereto), the Fee
Letter and any other agreements executed in connection with this Agreement.
     “Loans” means the loans made by the Lenders to the Borrower pursuant to
this Agreement.
     “Marbel” means Marbel Holdco, Inc., an Ohio corporation and its successors
and permitted assigns.

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 14



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” means a material adverse effect on (a) the assets
or properties, financial condition, businesses or operations of the Borrower and
its Subsidiaries taken as a whole (it being understood that changes in commodity
prices for Hydrocarbons affecting the oil and gas industry as a whole shall not
constitute a material adverse effect), (b) the ability of the Credit Parties
taken as a whole to carry out their business as of the date of this Agreement or
as proposed at the date of this Agreement to be conducted, (c) the ability of
the Credit Parties taken as a whole to perform fully and on a timely basis their
respective obligations under any of the Loan Documents to which they are a
party, or (d) the validity or enforceability of any of the Loan Documents or the
rights and remedies of the Administrative Agent or the Lenders under this
Agreement and the other Loan Documents.
     “Material Domestic Subsidiary” means any Domestic Subsidiary that (i) owns
or holds assets, properties or interests (including Oil and Gas Interests) with
an aggregate fair market value, on a consolidated basis, greater than five
percent (5%) of the aggregate fair market value of all of the assets, properties
and interests (including Oil and Gas Interests) of the Borrower and the
Restricted Subsidiaries, on a consolidated basis.
     “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
the Borrower or any one or more of the Restricted Subsidiaries in an aggregate
principal amount exceeding $10,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Guarantor in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Guarantor would be required to pay if such Swap Agreement were terminated
at such time.
     “Maturity Date” means October 25, 2011.
     “Maximum Facility Amount” means $1,200,000,000.
     “Maximum Liability” has the meaning assigned to such term in Section 8.10.
     “Maximum Rate” has the meaning assigned to such term in Section 11.13.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Mortgaged Properties” means the Oil and Gas Interests described in one or
more duly executed, delivered and filed Mortgages evidencing a Lien prior and
superior in right to any other Person in favor of the Administrative Agent for
the benefit of the Secured Parties and subject only to the Liens permitted
pursuant to Section 7.02; provided that the Borrowing Base Properties of any
Credit Party located in Virginia shall be deemed subject to an executed,
delivered and filed Mortgage evidencing such Lien in favor of the Administrative
Agent so long as the Borrower and the Restricted Subsidiaries are in compliance
with Section 6.14 with respect to the Equity Interests of such Credit Party
owning such Virginia Borrowing Base Properties.

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 15



--------------------------------------------------------------------------------



 



     “Mortgages” means all mortgages, deeds of trust, amendments to mortgages,
security agreements, assignments of production, pledge agreements, collateral
mortgages, collateral chattel mortgages, collateral assignments, financing
statements and other documents, instruments and agreements evidencing, creating,
perfecting or otherwise establishing the Liens required by Section 6.09. All
Mortgages shall be in form and substance satisfactory to Administrative Agent in
its sole discretion
     “Multiemployer Plan” means a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
     “Natural Gas” means all natural gas, distillate or sulphur, natural gas
liquids and all products recovered in the processing of natural gas (other than
condensate) including, without limitation, natural gasoline, coalbed methane
gas, casinghead gas, iso-butane, normal butane, propane and ethane (including
such methane allowable in commercial ethane).
     “Net Cash Proceeds” means, with respect to the sale of Borrowing Base
Properties by the Borrower or any Restricted Subsidiary, the excess, if any, of
(a) the sum of cash and cash equivalents received in connection with such sale,
but only as and when so received, over (b) the sum of (i) the principal amount
of any Indebtedness that is secured by such asset and that is required to be
repaid in connection with the sale thereof (other than the Loans), (ii) the
out-of-pocket expenses incurred by the Borrower or such Restricted Subsidiary in
connection with such sale, (iii) all legal, title and recording tax expense and
all federal, state, provincial, foreign and local taxes required to be accrued
as a liability under GAAP as a consequence of such sale, (iv) all distributions
and other payments required to be made to minority interest holders in
Restricted Subsidiaries as a result of such sale, (v) the deduction of
appropriate amounts provided by the seller as a reserve, in accordance with
GAAP, against any liabilities associated with the property or other assets
disposed of in such sale and retained by the Borrower or any Restricted
Subsidiary after such sale, (vi) cash payments made to satisfy obligations
resulting from early termination of Swap Agreements in connection with or as a
result of any such sale, and (vii) any portion of the purchase price from such
sale placed in escrow, whether as a reserve for adjustment of the purchase
price, for satisfaction of indemnities in respect of such sale or otherwise in
connection with such sale; provided however, that upon the termination of that
escrow, Net Cash Proceeds will be increased by any portion of funds in the
escrow that are released to the Borrower or any Restricted Subsidiary.
     “New Commitments” has the meaning assigned to such term in Section 2.03.
     “New Lender” has the meaning assigned to such term in Section 2.03.
     “Non-Consenting Lender” has the meaning assigned to such term in Section
2.20(c).
     “Obligations” means any and all obligations of every nature, contingent or
otherwise, whether now existing or hereafter arising, of any Credit Party from
time to

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 16



--------------------------------------------------------------------------------



 



time owed to the Administrative Agent, the Issuing Bank, the Lenders or any of
them or any Lender Counterparty arising under or in connection with any Loan
Document or Swap Agreement (including, any and all Cash Management Obligations
and any and all obligations, contingent or otherwise, whether now existing or
hereafter arising, of any Credit Party under any Existing Swap Agreement and any
and all obligations, contingent or otherwise, whether now existing or hereafter
arising, of any Credit Party with respect to any transactions under any Swap
Agreement with any Person that was a Lender Counterparty at the time such Credit
Party entered into such transactions regardless of whether such Person is no
longer a Lender Counterparty), whether for principal, interest, reimbursement of
amounts drawn under any Letter of Credit, payments for early termination of Swap
Agreements, funding indemnification amounts, fees, expenses, indemnification or
otherwise.
     “Off-Balance Sheet Liability” of a Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability under any Sale and Leaseback
Transaction which is not a Capital Lease Obligation, (c) any liability under any
so-called “synthetic lease” transaction entered into by such Person, or (d) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheets of such Person, but excluding from the foregoing
clauses (c) and (d) operating leases, joint operating agreements, and usual and
customary oil, gas and mineral leases.
     “Oil and Gas Interest(s)” means: (a) direct and indirect interests in and
rights with respect to oil, gas, mineral and related properties and assets of
any kind and nature, direct or indirect, including, without limitation, working,
royalty and overriding royalty interests, mineral interests, leasehold
interests, production payments, operating rights, net profits interests, other
non-working interests, contractual interests, non-operating interests and rights
in any pooled, unitized or communitized acreage by virtue of such interest being
a part thereof; (b) interests in and rights with respect to Hydrocarbons other
minerals or revenues therefrom and contracts and agreements in connection
therewith and claims and rights thereto (including oil and gas leases, operating
agreements, unitization, communitization and pooling agreements and orders,
division orders, transfer orders, mineral deeds, royalty deeds, oil and gas
sales, exchange and processing contracts and agreements and, in each case,
interests thereunder), and surface interests, fee interests, reversionary
interests, reservations and concessions related to any of the foregoing;
(c) easements, rights-of-way, licenses, permits, leases, and other interests
associated with, appurtenant to, or necessary for the operation of any of the
foregoing; (d) interests in oil, gas, water, disposal and injection wells,
equipment and machinery (including well equipment and machinery), oil and gas
production, gathering, transmission, compression, treating, processing and
storage facilities (including tanks, tank batteries, pipelines and gathering
systems), pumps, water plants, electric plants, gasoline and gas processing
plants, refineries and other tangible or intangible, movable or immovable, real
or personal property and fixtures located on, associated with, appurtenant to,
or necessary for the operation of any of the foregoing; and (e) all seismic,
geological, geophysical and engineering records, data, information, maps,
licenses and interpretations.

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 17



--------------------------------------------------------------------------------



 



     “Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its certificate of formation or articles of organization, as amended, and its
limited liability company agreement or operating agreement, as amended.
     “Original Credit Agreement” means, that certain Second Amended and Restated
Credit Agreement dated June 23, 2004, among Borrower and GLEP, as borrowers, the
lenders from time to time a party thereto, and JPMorgan Chase Bank N.A.
(successor by merger to Bank One, N.A. (Illinois)), as administrative agent, as
amended, supplemented or otherwise modified from time to time prior to the
Effective Date.
     “Original Effective Date” means the “Effective Date” as defined in the
Original Credit Agreement.
     “Original Loans” means the loans and other extensions of credit outstanding
under the Original Credit Agreement as of the Effective Date.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
     “Participant” has the meaning assigned to such term in Section 11.04.
     “Payment Currency” has the meaning assigned to such term in Section 8.07.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Permitted Encumbrances” means:
     (a) Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.04;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, landlords’ liens, and contractual Liens granted
to operators and non-operators under oil and gas operating agreements, in each
case, arising in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Interests and securing
obligations that are not overdue by more than 30 days or are being contested in
compliance with Section 6.04;
     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 18



--------------------------------------------------------------------------------



 



     (d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
     (e) judgment liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article IX;
     (f) easements, zoning restrictions, rights-of-way, servitudes, permits,
surface leases, and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of any Credit Party;
     (g) royalties, overriding royalties, reversionary interests, production
payments, sales contracts, and similar burdens with respect to the Oil and Gas
Interests owned by the Borrower or such Restricted Subsidiary, as the case may
be, if the net cumulative effect of such burdens does not operate to deprive the
Borrower or any Restricted Subsidiary of any material right in respect of its
assets or properties (except for rights customarily granted with respect to such
interests);
     (h) Liens arising from Uniform Commercial Code financing statement filings
and real property record filings regarding operating leases entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of business
covering the property under the lease;
     (i) routine operational agreements, preferential rights to purchase, and
provisions requiring a third party’s consent prior to assignment and similar
restraints on alienation, in each case, granted pursuant to an oil and gas
operating agreement or lease and arising in the ordinary course of business or
incident to the exploration, development, operation and maintenance of Oil and
Gas Interests; provided such right, requirement or restraint does not materially
and adversely affect the value of such Oil and Gas Interests;
     (j) Liens arising pursuant to Section 9.343 of the Texas Uniform Commercial
Code or other similar statutory provisions of other states with respect to
production purchased from others; and
     (k) Liens (other than Liens on Collateral) that secure obligations under
Swap Agreements to Persons other than a Lender Counterparty.
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness (other than contractual Liens described in the foregoing
clause (b) granted to operators and non-operators under oil and gas operating
agreements and leases to the extent the obligations secured by such Liens
constitute Indebtedness).
     “Permitted Investments” means:
     (a) U.S. Government Securities;

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 19



--------------------------------------------------------------------------------



 



     (b) investments in demand and time deposit accounts, certificates of
deposit and money market deposits maturing within 180 days of the date of
acquisition thereof issued by a bank or trust company which is organized under
the laws of the United States of America, any State thereof or any foreign
country recognized by the United States of America, and which bank or trust
company has capital, surplus and undivided profits aggregating in excess of
$50,000,000 (or the foreign currency equivalent thereof) and has outstanding
debt which is rated “A” (or such similar equivalent rating) or higher by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act of 1933, as amended) or any money-market fund
sponsored by a registered broker dealer or mutual fund distributor;
     (c) investments in deposits available for withdrawal on demand with any
commercial bank that is organized under the laws of any country in which the
Borrower or any Restricted Subsidiary maintains an office or is engaged in the
oil and gas business;
     (d) repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above;
     (e) investments in commercial paper, maturing not more than 90 days after
the date of acquisition, issued by a corporation (other than an Affiliate of the
Borrower) organized and in existence under the laws of the United States of
America or any foreign country recognized by the United States of America with a
rating at the time as of which any investment therein is made of “P-1” (or
higher) according to Moody’s or “A-l” (or higher) according to S&P;
     (f) investments in securities with maturities of six months or less from
the date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States of America, or by any political subdivision or
taxing authority thereof, and rated at least “A” by S&P or “A” by Moody’s; and
     (g) investments in money market funds that invest substantially all their
assets in securities of the types described in clauses (a) through (f) above
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which any Credit Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Platform” has the meaning assigned to such term in Section 6.01.

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 20



--------------------------------------------------------------------------------



 



     “Pledge Agreement” means a Pledge and Security Agreement in favor of the
Administrative Agent for the benefit of the Secured Parties covering, among
other things, the rights and interests of Borrower or any Restricted Subsidiary
in the Equity Interest of each Restricted Subsidiary and otherwise in form and
substance satisfactory to the Administrative Agent and the Required Lenders.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank as its prime rate in effect at its principal
office in Chicago, Illinois, each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.
     “Projections” means the Borrower’s forecasted (a) balance sheets,
(b) profit and loss statements, and (c) cash flow statements, all prepared on a
basis consistent with the historical financial statements described in
Section 4.04 and after giving effect to the Transactions, together with
appropriate supporting details and a statement of underlying assumptions, in
each case in form and substance satisfactory to the Lenders.
     “Public Lender” has the meaning assigned to such term in Section 6.01.
     “Redetermination” means any Scheduled Redetermination or Special
Redetermination.
     “Redetermination Date” means (a) with respect to any Scheduled
Redetermination, on or about each April 1 and October 1 of each year, commencing
April 1, 2007, and (b) with respect to any Special Redetermination, the first
day of the first month which is not less than twenty (20) Business Days
following the date of a request for, or the event giving rise to, a Special
Redetermination.
     “Register” has the meaning assigned to such term in Section 11.04.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Required Lenders” means, at any time, Lenders having Credit Exposures and
Unused Commitments representing at least fifty percent (50%) of the sum of the
Aggregate Credit Exposure and all Unused Commitments of all Lenders at such time
or, if the Aggregate Commitment has been terminated, Lenders having Credit
Exposures representing at least fifty percent (50%) of the Aggregate Credit
Exposure of all Lenders at such time; provided that the Commitment of and the
Credit Exposures held or deemed held by any Defaulting Lender shall be excluded
for purposes of making a determination of the Required Lenders.
     “Reserve Report” means an unsuperseded engineering analysis of the
Borrowing Base Properties, in form and substance reasonably acceptable to the
Administrative

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 21



--------------------------------------------------------------------------------



 



Agent, prepared in accordance with ordinary, customary and prudent practices in
the petroleum engineering industry.
     “Responsible Officer” means the chief executive officer, president, vice
president (including without limitation any senior or executive vice president),
chief financial officer, principal accounting officer, treasurer or assistant
treasurer of a Credit Party. Any document delivered hereunder that is signed by
a Responsible Officer of a Credit Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Credit Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Credit Party.
     “Restricted Payment” means, collectively, (i) any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interests in any Credit Party, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in any Credit Party or any option,
warrant or other right to acquire any such Equity Interests in any Credit Party
and (ii) any payment or prepayment of principal of, premium on, or redemption,
purchase, retirement, defeasance (including in-substance or legal defeasance)
sinking fund or similar payment with respect to the Senior Subordinated Notes.
     “Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.
     “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.
     “Sale and Leaseback Transaction” means any sale or other transfer of any
property by any Person with the intent to lease such property as lessee.
     “Scheduled Redetermination” means any redetermination of the Borrowing Base
pursuant to Section 3.02.
     “Secured Party” means the Administrative Agent, any Lender and any Lender
Counterparty and shall include Lenders and Lender Counterparties to the extent
that any Obligations owing to such Persons were incurred while such Persons were
Lenders or Lender Counterparties.
     “Security Instruments” means collectively, all Guarantees of the
Obligations evidenced by the Loan Documents and all mortgages, security
agreements, pledge agreements, collateral assignments and other collateral
documents covering the Oil and Gas Interests of the Borrower and the Restricted
Subsidiaries and the Equity Interests of the Restricted Subsidiaries and other
personal property, equipment, oil and gas inventory and proceeds of the
foregoing, all such documents to be in form and substance reasonably
satisfactory to the Administrative Agent.

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 22



--------------------------------------------------------------------------------



 



     “Senior Subordinated Notes” means (i) the 7 3/8% Senior Subordinated Notes
due 2013, issued pursuant to the Indenture, (ii) the 6 3/8% Senior Subordinated
Notes due 2015, issued pursuant to the Indenture and (iii) the 7 1/2% Senior
Subordinated Notes due 2016, issued pursuant to the Indenture.
     “Special Redetermination” means any redetermination of the Borrowing Base
made pursuant to Section 3.03.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
     “Subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent. Unless the context
otherwise clearly requires, references herein to a “Subsidiary” refer to a
Subsidiary of the Borrower.
     “Super Majority Lenders” means, at any time, Lenders having Credit
Exposures and Unused Commitments representing at least sixty-six and two-thirds
percent (66 2/3%) of the sum of the Aggregate Credit Exposure and all Unused
Commitments of all Lenders at such time or, if the Aggregate Commitment has been
terminated, Lenders having Credit Exposures representing at least sixty-six and
two-thirds percent (66 2/3%) of the Aggregate Credit Exposure of all Lenders at
such time; provided that the Commitment of and the Credit Exposures held or
deemed held by any Defaulting Lender shall be excluded for purposes of making a
determination of the Super Majority Lenders.
     “Swap Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 23



--------------------------------------------------------------------------------



 



of services provided by current or former directors, officers, employees or
consultants of the Credit Parties shall be a Swap Agreement.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Transactions” means the (i) the execution, delivery and performance by the
Credit Parties of this Agreement and the Loan Documents, (ii) the borrowing of
Loans, (iii) the use of the proceeds thereof, and (iv) the issuance of Letters
of Credit hereunder.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
     “Unrestricted Subsidiary” means (a) any Subsidiary that at the time of
determination shall be designated an Unrestricted Subsidiary by the Board of
Directors of the Borrower in the manner provided below and (b) any Subsidiary of
an Unrestricted Subsidiary. The Board of Directors of the Borrower may designate
any Subsidiary (including any newly acquired or newly formed Subsidiary) to be
an Unrestricted Subsidiary unless such Subsidiary or any of its Subsidiaries is
a Material Domestic Subsidiary or a Subsidiary owning Oil and Gas Interests
included in the Borrowing Base Properties.
     “Unused Commitment” means, with respect to each Lender at any time, such
Lender’s Commitment at such time minus such Lender’s Credit Exposure at such
time.
     “Unused Commitment Fee” has the meaning assigned to such term in Section
2.13(a).
     “U.S. Government Securities” means direct obligations of, or obligations
the principal of and interest on which are unconditionally guaranteed by, the
United States of America (or by any agency thereof to the extent such
obligations are backed by the full faith and credit of the United States of
America), in each case maturing within one year from the date of acquisition
thereof.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
     Section 1.02. Types of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).
     Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”.

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 24



--------------------------------------------------------------------------------



 



The word “will” shall be construed to have the same meaning and effect as the
word “shall.” Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
     Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
     Section 1.05. Oil and Gas Definitions. For purposes of this Agreement, the
terms “proved [or] proven reserves,” “proved developed reserves,” “proved [or]
proven undeveloped reserves,” “proved [or] proven developed nonproducing
reserves” and “proved [or] proven developed producing reserves,” have the
meaning given such terms from time to time and at the time in question by the
Society of Petroleum Engineers of the American Institute of Mining Engineers.
     Section 1.06. Time of Day. Unless otherwise specified, all references to
times of day shall be references to Central time (daylight or standard, as
applicable).
Article II
The Credits
     Section 2.01. Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to continue the Original Loans and to make Loans to
the Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (a) such Lender’s Credit Exposure
exceeding such Lender’s Commitment or (b) the Aggregate Credit Exposure
exceeding the Aggregate Commitment. Within the foregoing limits and subject

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 25



--------------------------------------------------------------------------------



 



to the terms and conditions set forth herein, the Borrower may borrow, prepay
and reborrow Loans.
     Section 2.02. Termination and Reduction of the Aggregate Commitment.
     (a) Unless previously terminated, the Aggregate Commitment shall terminate
on the Maturity Date.
     (b) The Borrower may at any time terminate, or from time to time reduce,
the Aggregate Commitment; provided that (i) each reduction of the Aggregate
Commitment shall be in an amount that is an integral multiple of $10,000,000,
and (ii) the Borrower shall not terminate or reduce the Aggregate Commitment if,
after giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11 and Section 2.12, the Aggregate Credit Exposure would exceed the
Aggregate Commitment.
     (c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Commitment under paragraph (b) of this Section
at least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Aggregate Commitment delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination of the Aggregate Commitment shall be permanent. Each
reduction of the Aggregate Commitment shall be made ratably among the Lenders in
accordance with their respective Commitment.
     (d) With respect to any sale, transfer or disposition of Borrowing Base
Properties (other than sales, transfers or dispositions permitted under
Section 7.03(a)(vi)), the Borrowing Base shall be automatically reduced by an
amount equal to the value assigned to such Borrowing Base Properties by the
Administrative Agent in connection with the most recent Redetermination of the
Borrowing Base preceding the date of such sale (or in connection with the
determination of the Initial Borrowing Base with respect to any sale occurring
prior to the first Redetermination of the Borrowing Base).
     Section 2.03. Increases in the Aggregate Commitment. So long as no Default
has occurred and is continuing or would be caused by such increase, the Borrower
may by written notice to the Administrative Agent, elect to increase the
existing Aggregate Commitment in a minimum amount of $50,000,000 and integral
multiples of $10,000,000 in excess of that amount (any such increase, the “New
Commitments”); provided that the amount of such increase together with the
existing Aggregate Commitment does not, in the aggregate, exceed the lesser of
(a) the Maximum Facility Amount, or (b) the Borrowing Base then in effect. Each
such notice shall specify the date (each an “Increased Commitment Date”) on
which the Borrower proposes that the New Commitments shall be effective, which
shall be a date no less than 20 days after the date on which such notice is
delivered to the Administrative Agent. Within 5 days of such notice

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 26



--------------------------------------------------------------------------------



 



from the Borrower, the Administrative Agent shall notify each Lender of the
amount of the New Commitments and each Lender’s allocation of the New
Commitments based on each Lender’s Applicable Percentage of the existing
Aggregate Commitment. Within 10 days of such notice from the Borrower, each
Lender, in its sole discretion, may elect or decline to provide its allocation
of the New Commitments. In the event any Lender declines to provide its
allocation of the New Commitments or fails to respond within ten days of such
notice, each Lender that has elected to provide its allocation, in its sole
discretion, may elect or decline to provide a portion of any other Lender’s
declined allocation in the same proportion that such Lender’s allocation bears
to the aggregate amount of the allocations of all Lenders electing to provide
their respective allocations. In the event the Lenders do not elect to provide
all of the New Commitments, the Arranger and the Administrative Agent shall, in
consultation with the Borrower, use commercially reasonable efforts to identify
one or more Eligible Assignees to provide the New Commitments the existing
Lenders have declined to provide (each, a “New Lender”). Such New Commitments
shall become effective as of such Increased Commitment Date in an aggregate
amount equal to the amount the Lenders and any New Lenders have elected to
provide as of such date; provided that (1) no Default exists on such Increased
Commitment Date before or after giving effect to such New Commitments, (2) the
Borrower and its Consolidated Subsidiaries are in pro forma compliance with each
of the financial covenants set forth in Section 7.11 as of the last day of the
most recently ended fiscal quarter of the Borrower after giving effect to such
New Commitments, (3) if any portion of the New Commitments are provided by a New
Lender, the New Commitments of such New Lender shall be effected pursuant to an
Assignment and Assumption, (4) the Borrower shall make any payments required
pursuant to Section 2.13 in connection with the New Commitments and (5) to the
extent requested in writing, the Administrative Agent has received (i) copies,
certified by the secretary of the Borrower and each Guarantor, of their
respective Board of Directors’ resolutions and of resolutions or actions of any
other body authorizing the increase in the Aggregate Commitment and the
confirmation and ratification of the Guarantees and all other Loan Documents,
(ii) a certificate, signed by a Responsible Officer, showing that before and
after giving effect to the New Commitments, no Default or Event of Default shall
exist and the Borrower is in compliance with all covenants in this Agreement and
in pro forma compliance with the financial covenants set forth in Section 7.11,
(iii) copies of all governmental and nongovernmental consents, approvals,
authorizations, declarations, registrations or filings, if any, required on the
part of the Borrower or any Guarantor in connection with the New Commitments,
certified as true and correct in full force and effect as of the date of the
increase by a duly authorized officer of the Borrower, or if none are required,
a certificate of such officer to that effect, (iv) evidence satisfactory to the
Administrative Agent that no event, change or circumstance shall have occurred
with respect to the Borrower and its Subsidiaries since the most recent
financial statements provided to the Lenders hereunder that could reasonably be
expected to result in a Material Adverse Effect and (v) such other documents and
conditions as the Administrative Agent or its counsel may have reasonably
requested.
     (a) On any Increased Commitment Date on which New Commitments are effected,
subject to the satisfaction of the foregoing terms and conditions, (a) each of
the Lenders shall assign to each of the New Lenders, and each of the New Lenders
shall purchase from each of the Lenders, at the principal amount thereof
(together with accrued interest), such interests in the

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 27



--------------------------------------------------------------------------------



 



Loans outstanding on such Increased Commitment Date as shall be necessary in
order that, after giving effect to all such assignments and purchases, such
Loans will be held by existing Lenders and New Lenders ratably in accordance
with their Commitments after giving effect to the addition of such New
Commitments to the Commitments, (b) each New Commitment shall be deemed for all
purposes a Commitment and each Loan made thereunder shall be deemed, for all
purposes, a Loan and (c) each New Lender shall become a Lender with respect to
the New Commitment and all matters relating thereto.
     Section 2.04. Loans and Borrowings.
     (a) Each Loan shall be made as part of a Borrowing consisting of Loans made
by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
     (b) Subject to Section 2.15, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement and
the exercise of such option would not, in and of itself, give rise to the
obligation of Borrower to pay Indemnified Taxes..
     (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $2,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.07(e).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of ten (10) Eurodollar
Borrowings outstanding.
     (d) Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Eurodollar Borrowing if the Interest Period requested with respect thereto would
end after the Maturity Date.
     Section 2.05. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., three Business Days
before the date of the proposed Eurodollar Borrowing or (b) in the case of an
ABR Borrowing, not later than 10:00 a.m. on the Business Day of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 28



--------------------------------------------------------------------------------



 



signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.04:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
     (v) the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.08.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
     Section 2.06. Reserved.
     Section 2.07. Letters of Credit.
     (a) General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own or the
account of any Restricted Subsidiary in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
     (b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 29



--------------------------------------------------------------------------------



 



and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the Issuing Bank, the Borrower
also shall submit a letter of credit application on the Issuing Bank’s standard
form in connection with any request for a Letter of Credit. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed $50,000,000
and (ii) the Aggregate Credit Exposure shall not exceed the Aggregate
Commitment.
     (c) Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.
     (d) Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby
grants to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Aggregate
Commitment, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.
     (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon on the date that such LC Disbursement is made, if the
Borrower shall have received notice of such LC Disbursement prior to 10:00 a.m.
on such date, or, if such notice has not been received by the Borrower prior to
such time on such date, then not later than 12:00 noon on (i) the Business Day
that the Borrower receives such notice, if such notice is received prior to
10:00 a.m. on the day of receipt, or (ii) the Business Day immediately following
the day that the Borrower receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.05 that such payment be financed with an ABR Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 30



--------------------------------------------------------------------------------



 



Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.08 with respect to Loans made by such Lender (and Section 2.08 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Loans as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.
     (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 31



--------------------------------------------------------------------------------



 



further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
     (g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
     (h) Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.14(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.
     (i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.13(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
     (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on or before the fifth (5th) Business Day after the Borrower
receives notice from the Administrative Agent or the Required Lenders (or, if
the maturity of the Loans has been accelerated, Lenders with LC Exposure
representing greater than sixty-six and two-thirds percent (66 2/3%) of the
total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 32



--------------------------------------------------------------------------------



 



obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) or (i) of Article IX. Such
deposit shall be held by the Administrative Agent as Collateral for the payment
and performance of the obligations of the Borrower under this Agreement. So long
as such Event of Default is continuing, the Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits and interest at the rate per annum in effect for accounts of the same
type maintained with the Administrative Agent at such time, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing 66-2/3% or more of the total LC
Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.
     Section 2.08. Funding of Borrowings.
     (a) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders. The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower designated by the
Borrower in the applicable Borrowing Request; provided that ABR Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.07(e)
shall be remitted by the Administrative Agent to the Issuing Bank.
     (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 33



--------------------------------------------------------------------------------



 



ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
     Section 2.09. Interest Elections.
     (a) Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request; provided
that all “LIBOR Loans” (as defined in the Original Credit Agreement) outstanding
as of the Effective Date shall continue as Eurodollar Borrowings for the
Interest Period applicable to such Borrowings. Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.
     (b) To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.05 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.
     (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.04:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 34



--------------------------------------------------------------------------------



 



If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
     (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
     (e) If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
     Section 2.10. Repayment of Loans; Evidence of Debt.
     (a) The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the Maturity Date.
     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
     (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
     (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
     (e) Any Lender or Participant may request that Loans made by it be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender or Participant a promissory note payable to
the order of such Lender or Participant (or, if requested by such Lender or
Participant, to such Lender or Participant and its registered assigns)

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 35



--------------------------------------------------------------------------------



 



and in the form attached hereto as Exhibit D. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 11.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
     Section 2.11. Optional Prepayment of Loans.
     (a) The Borrower shall have the right at any time and from time to time to
prepay, subject to the payment of any funding indemnification amounts required
by Section 2.17 but without premium or penalty, any Borrowing in whole and or in
part, subject to prior notice in accordance with paragraph (b) of this Section.
     (b) The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m. three Business
Days before the date of prepayment or (ii) in the case of prepayment of an ABR
Borrowing, not later than 10:00 a.m. on the Business Day of the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination or reduction of the Aggregate Commitment as
contemplated by Section 2.02, then such notice of prepayment may be revoked if
such notice of termination or reduction is revoked in accordance with
Section 2.02. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an integral
multiple of $1,000,000. Each prepayment of a Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.14.
     Section 2.12. Mandatory Prepayment of Loans.
     (a) Except as otherwise provided in Section 2.12(b), in the event a
Borrowing Base Deficiency exists, the Borrower shall either (a) within fifteen
(15) days after written notice from the Administrative Agent to the Borrower of
such Borrowing Base Deficiency, by instruments satisfactory in form and
substance to the Required Lenders, provide the Lenders with additional security
consisting of Oil and Gas Interests with value and quality satisfactory to the
Lenders in their sole discretion to eliminate such Borrowing Base Deficiency, or
prepay, without premium or penalty, the principal amount of the Loans in an
amount sufficient to eliminate such Borrowing Base Deficiency (or by a
combination of such additional security and such prepayment eliminate such
Borrowing Base Deficiency), or (b) within fifteen (15) days after written notice
from the Administrative Agent to the Borrower of such Borrowing Base Deficiency,
elect to prepay, subject to the payment of any funding indemnification amounts
required by Section 2.17 but without premium or penalty, the principal amount of
such Borrowing Base Deficiency in not more than six (6) equal monthly
installments plus accrued interest thereon with the first such monthly payment
being due upon the 30th day after the Borrower’s receipt of notice of such
Borrowing Base Deficiency. In the event Aggregate Credit Exposure exceeds the
Aggregate Commitment at any time, the Borrower shall, subject to the

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 36



--------------------------------------------------------------------------------



 



payment of any funding indemnification amounts required by Section 2.17 but
without premium or penalty, immediately prepay the principal amount of the Loans
in an amount sufficient to eliminate such excess.
     (b) If the Borrower or any Restricted Subsidiary sells, transfers or
otherwise disposes of any Borrowing Base Properties at any time a Borrowing Base
Deficiency exists or would exist after giving effect to such sale, transfer or
disposition, the Borrower shall prepay the Borrowings in an amount equal to the
Net Cash Proceeds received from such sale, transfer or other disposition on the
date it or any Restricted Subsidiary receives such Net Cash Proceeds; provided,
however that amounts applied to the payment of Borrowings pursuant to this
Section may be reborrowed subject to and in accordance with the terms of this
Agreement. Amounts applied to the prepayment of Borrowings pursuant to this
Section shall be first applied, ratably to ABR Borrowings then outstanding and,
upon payment in full of all outstanding ABR Borrowings, second, to Eurodollar
Borrowings then outstanding, and if more than one Eurodollar Borrowing is then
outstanding, to each such Eurodollar Borrowing beginning with the Eurodollar
Borrowing with the least number of days remaining in the Interest Period
applicable thereto and ending with the Eurodollar Borrowing with the most number
of days remaining in the Interest Period applicable thereto, subject to the
payment of any funding indemnification amounts required by Section 2.17 but
without penalty or premium.
     Section 2.13. Fees.
     (a) The Borrower agrees to pay to the Administrative Agent, for the account
of each Lender, an unused commitment fee (the “Unused Commitment Fee”)
equivalent to the Applicable Rate times the daily average of the total Unused
Commitments. Such Unused Commitment Fee shall be calculated on the basis of a
year consisting of 360 days. The Unused Commitment Fee shall be payable in
arrears on the last day of March, June, September and December of each year,
commencing with the first such date to occur after the Effective Date, and on
the Maturity Date for any period then ending for which the Unused Commitment Fee
shall not have been theretofore paid. In the event the Aggregate Commitment
terminates on any date other than the last day of March, June, September or
December of any year, the Borrower agrees to pay to the Administrative Agent,
for the account of each Lender, on the date of such termination, the total
Unused Commitment Fee due for the period from the last day of the immediately
preceding March, June, September or December, as the case may be, to the date
such termination occurs.
     (b) The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue at the
rate or rates per annum separately agreed upon between the Borrower and the
Issuing Bank on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 37



--------------------------------------------------------------------------------



 



the period from and including the Effective Date to but excluding the later of
the date of termination of the Aggregate Commitment and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Aggregate
Commitment terminates and any such fees accruing after the date on which the
Aggregate Commitment terminates shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
     (c) Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent pursuant to the fee letter
dated September 26, 2006 between the Borrower and the Administrative Agent, and
fees payable upon any increase in the Aggregate Commitment pursuant to
Section 2.03.
     (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of Unused
Commitment Fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.
     Section 2.14. Interest.
     (a) The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.
     (b) The Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
     (c) Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount, at the election of the Required Lenders by written notice of
such election from the Administrative Agent to the Borrower, shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount, 2% plus the rate applicable to ABR Loans as
provided in paragraph (a) of this Section; provided that upon the occurrence and
during the continuation of any Event of Default pursuant to clause (h) or (i) of
Article IX, the interest rate set forth in the foregoing clauses (i) and
(ii) shall be applicable without any election by or notice from the
Administrative Agent or any Lender.

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 38



--------------------------------------------------------------------------------



 



     (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Aggregate
Commitment and on the Maturity Date; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Loan prior to the end of the Availability Period at a time when no Borrowing
Base Deficiency exists), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
     (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
     Section 2.15. Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
     (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
     Section 2.16. Increased Costs.
     (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 39



--------------------------------------------------------------------------------



 



     (ii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered
provided such Lender or Issuing Bank is generally charging such costs to other
similarly situated borrowers under similar credit facilities.
     (b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and provided such Lender or Issuing Bank’s holding company is generally
charging such costs to other similarly situated borrowers under similar credit
facilities), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
     (c) A certificate of a Lender or the Issuing Bank setting forth (i) the
amount or amounts reasonably necessary to compensate such Lender or the Issuing
Bank or its holding company, as the case may be, as specified in paragraph
(a) or (b) of this Section, (ii) the factual basis for such compensation and
(iii) the manner in which such amount or amounts were calculated shall be
delivered to the Borrower. Such certificate shall be conclusive absent manifest
error. The Borrower shall pay such Lender or the Issuing Bank, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.
     (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 40



--------------------------------------------------------------------------------



 



costs or reductions is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.
     Section 2.17. Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(b) and is revoked in accordance therewith), (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.20, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
     Section 2.18. Taxes.
     (a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
     (b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     (c) The Borrower shall indemnify the Administrative Agent, each Lender and
the Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 41



--------------------------------------------------------------------------------



 



of the Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate delivered to the Borrower by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, setting forth (i) the amount of such payment or liability reasonably
necessary to compensate the Administrative Agent, such Lender or the Issuing
Bank, as the case may be, (ii) the factual basis for such compensation and
(iii) the manner in which such amount or amounts were calculated, shall be
conclusive absent manifest error.
     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.
     (f) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower have paid additional amounts pursuant to this Section 2.18, it shall
pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 2.18 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.
     Section 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
     (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.16, Section 2.17 or
Section 2.18, or otherwise) prior to 12:00 noon on

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 42



--------------------------------------------------------------------------------



 



the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at
JPMorgan Loan Services, 10 South Dearborn, 19th Floor, Chicago, Illinois
60603-2003, except payments to be made directly to the Issuing Bank as expressly
provided herein and except that payments pursuant to Section 2.16, Section 2.17,
Section 2.18 and Section 11.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.
     (b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest, fees and other Obligations then due hereunder, such
funds shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties; provided
that in the event such funds are received by and available to the Administrative
Agent as a result of the exercise of any rights and remedies with respect to any
Collateral under the Security Instruments, the parties entitled to a ratable
share of such funds pursuant to the foregoing clause (ii) and the determination
of each parties’ ratable share shall include, on a pari passu basis, the Lender
Counterparties and the actual aggregate amounts then due and owing to each
Lender Counterparty by the Borrower or any Guarantor as a result of the early
termination of any transactions under any Swap Agreements included in the
Obligations (after giving effect to any netting agreements).
     (c) If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements, provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 43



--------------------------------------------------------------------------------



 



to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
     (d) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower have made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower have not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
     (e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.07(d) or Section 2.07(e), Section 2.08(b), Section 2.19(d)
or Section 11.03(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.
     Section 2.20. Mitigation Obligations; Replacement of Lenders.
     (a) If any Lender requests compensation under Section 2.16, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.18,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.16 or Section 2.18, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
     (b) If any Lender requests compensation under Section 2.16, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.18,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 44



--------------------------------------------------------------------------------



 



recourse (in accordance with and subject to the restrictions contained in
Section 11.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Commitment is being assigned, the Issuing Bank), which consent shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.16 or payments required
to be made pursuant to Section 2.18, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
     (c) If in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions of this
Agreement or any other Loan Document as contemplated by Section 11.02, the
consent of Required Lenders shall have been obtained but the consent of one or
more of such other Lenders (each a “Non-Consenting Lender”) whose consent is
required has not been obtained or if Lender is a Defaulting Lender; then, the
Borrower may elect to replace such Non-Consenting Lender or Defaulting Lender,
as the case may be, as a Lender party to this Agreement in accordance with and
subject to the restrictions contained in, and consents required by
Section 11.04; provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld or
delayed, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.16 or payments required to be made pursuant to
Section 2.18, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply or, in the case of a Defaulting Lender, such
Lender is no longer a Defaulting Lender.
Article III
Borrowing Base
     Section 3.01. Reserve Report; Proposed Borrowing Base. During the period
from the Effective Date until the first Redetermination after the Effective
Date, the Borrowing Base shall be $1,200,000,000 (the “Initial Borrowing Base”).
As soon as available and in any event by March 1 and September 1 of each year,
beginning March 1, 2007, the Borrower shall deliver to the Administrative Agent
and each Lender a Reserve Report, prepared as of the immediately

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 45



--------------------------------------------------------------------------------



 



preceding December 31 and June 30, respectively, in form and substance
reasonably satisfactory to the Administrative Agent and prepared by an Approved
Petroleum Engineer (or, in the case of the Reserve Report due on September 1 of
each year, by petroleum engineers employed by the Borrower or any of its
Subsidiaries), said Reserve Report to utilize economic and pricing parameters
established from time to time by the Administrative Agent, together with such
other information, reports and data concerning the value of the Borrowing Base
Properties as the Administrative Agent shall deem reasonably necessary to
determine the value of such Borrowing Base Properties. Simultaneously with the
delivery to the Administrative Agent and the Lenders of each Reserve Report, the
Borrower shall submit to the Administrative Agent and each Lender the Borrower’s
requested amount of the Borrowing Base as of the next Redetermination Date.
Promptly after the receipt by the Administrative Agent of such Reserve Report
and Borrower’s requested amount for the Borrowing Base, the Administrative Agent
shall submit to the Lenders a recommended amount of the Borrowing Base to become
effective for the period commencing on the next Redetermination Date.
     Section 3.02. Scheduled Redeterminations of the Borrowing Base; Procedures
and Standards. Based on the Reserve Reports made available to the Administrative
Agent and the Lenders pursuant to Section 3.01, the requisite Lenders shall
redetermine the Borrowing Base on or prior to the next Redetermination Date (or
such date promptly thereafter as reasonably possible based on the engineering
and other information available to the Lenders) in accordance with this
Section 3.02. Any Borrowing Base which becomes effective as a result of any
Redetermination shall be subject to the following restrictions: (a) such
Borrowing Base shall not exceed the Maximum Facility Amount, (b) to the extent
such Borrowing Base represents an increase in the Borrowing Base in effect prior
to such Redetermination, such Borrowing Base must be approved by all Lenders,
and (c) to the extent such Borrowing Base represents a reaffirmation or decrease
in the Borrowing Base in effect prior to such Redetermination or a reaffirmation
of such prior Borrowing Base, such Borrowing Base must be approved by the
Administrative Agent and Super Majority Lenders. If a redetermined Borrowing
Base is not approved by the Administrative Agent and Super Majority Lenders
within twenty (20) days after the submission to the Lenders by the
Administrative Agent of its recommended Borrowing Base pursuant to Section 3.01,
or by all Lenders within such twenty (20) day period in the case of any increase
in the Borrowing Base, the Administrative Agent shall notify each Lender that
the recommended Borrowing Base has not been approved and request that each
Lender submit to the Administrative Agent within ten (10) days thereafter its
proposed Borrowing Base. Promptly following the 10th day after the
Administrative Agent’s request for each Lender’s proposed Borrowing Base, the
Administrative Agent shall determine the Borrowing Base for such Redetermination
by calculating the highest Borrowing Base then acceptable to the Administrative
Agent and a number of Lenders sufficient to constitute Super Majority Lenders
(or all Lenders in the case of an increase in the Borrowing Base). The Borrower
acknowledges and agrees that each Redetermination shall be based upon the loan
collateral value which the Administrative Agent and each Lender in its sole
discretion (using such methodology, assumptions and discount rates as the
Administrative Agent and such Lender customarily uses in assigning collateral
value to Oil and Gas Interests) assigns to the Borrowing Base Properties at the
time in question and based upon such other credit factors consistently applied
(including, without limitation, the assets, liabilities, cash flow, business,
properties, prospects, management

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 46



--------------------------------------------------------------------------------



 



and ownership of the Credit Parties) as the Administrative Agent and such Lender
customarily considers in evaluating similar oil and gas credits, including
adjustments to reflect the effect of any Swap Agreements of the Borrower and the
Restricted Subsidiaries as such exist at the time of such Redetermination. It is
expressly understood that the Administrative Agent and Lenders have no
obligation to designate the Borrowing Base at any particular amount, except in
the exercise of their discretion, whether in relation to the Aggregate
Commitment or otherwise. If the Borrower does not furnish all information,
reports and data required to be delivered by any date specified in this
Article III, unless such failure is not the fault of the Borrower, the
Administrative Agent and Lenders may nonetheless designate the Borrowing Base at
any amounts which the Administrative Agent and Lenders in their reasonable
discretion determine and may redesignate the Borrowing Base from time to time
thereafter until the Administrative Agent and Lenders receive all such
information, reports and data, whereupon the Administrative Agent and Lenders
shall designate a new Borrowing Base, as described above.
     Section 3.03. Special Redeterminations. The Borrower shall be permitted to
request a Special Redetermination of the Borrowing Base once between each
Scheduled Redetermination and the Required Lenders shall be permitted to request
a Special Redetermination twice between each Scheduled Redetermination. Any
request by Borrower pursuant to this Section 3.03 shall be submitted to the
Administrative Agent and each Lender and at the time of such request (or within
twenty (20) days thereafter in the case of the Reserve Report) Borrower shall
(1) deliver to the Administrative Agent and each Lender a Reserve Report
prepared as of a date prior to the date of such request that is reasonably
acceptable to the Administrative Agent and such other information which the
Administrative Agent shall reasonably request, and (2) notify the Administrative
Agent and each Lender of the Borrowing Base requested by Borrower in connection
with such Special Redetermination. Any request by Required Lenders for a Special
Redetermination pursuant to this Section 3.03 shall be submitted to the
Administrative Agent and the Borrower. In addition to the Scheduled
Redeterminations and requested Special Redeterminations, there shall be a
Redetermination of the Borrowing Base at such time as the Borrower or any
Restricted Subsidiary sells, transfers, leases, exchanges, abandons or otherwise
disposes of Borrowing Base Properties in accordance with clauses (vi) and
(vii) of Section 7.03(a). Any Special Redetermination shall be made by the
Administrative Agent and Lenders in accordance with the procedures and standards
set forth in Section 3.02; provided that no Reserve Report is required to be
delivered to the Administrative Agent or the Lenders in connection with any
Special Redetermination requested by the Required Lenders pursuant to this
Section 3.03.
     Section 3.04. Notice of Redetermination. Promptly following any
Redetermination of the Borrowing Base, the Administrative Agent shall notify the
Borrower of the amount of the redetermined Borrowing Base, which Borrowing Base
shall be effective as of the date specified in such notice, and such Borrowing
Base shall remain in effect for all purposes of this Agreement until the next
Redetermination.

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 47



--------------------------------------------------------------------------------



 



Article IV
Representations and Warranties
     Each Credit Party represents and warrants to the Lenders that: (it being
understood and agreed that with respect to the Effective Date such
representations and warranties are deemed to be made concurrently with and after
giving effect to the consummation of the Transactions):
     Section 4.01. Organization; Powers. Each Credit Party is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.
     Section 4.02. Authorization; Enforceability. The Transactions are within
each Credit Party’s corporate, limited liability company or partnership powers
and have been duly authorized by all necessary corporate, limited liability
company or partnership and, if required, stockholder action. This Agreement has
been duly executed and delivered by each Credit Party and constitutes a legal,
valid and binding obligation of each Credit Party, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
     Section 4.03. Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and, after the Effective Date, any
required filings with the Securities and Exchange Commission, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
Organizational Documents of the Borrower or any Restricted Subsidiary or any
order of any Governmental Authority, (c) will not violate or result in a default
under any indenture, agreement or other instrument evidencing Material
Indebtedness binding upon the Borrower or any Restricted Subsidiary or any of
their respective assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any Restricted Subsidiary, and (d) will
not result in the creation or imposition of any Lien on any asset of the
Borrower or any Restricted Subsidiary not otherwise permitted under
Section 7.02.
Section 4.04. Financial Condition; No Material Adverse Change.
     (a) The Borrower has heretofore furnished to the Lenders the unaudited
consolidated balance sheet and related statements of income and cash flows of
the Borrower and its Consolidated Subsidiaries as of and for the six (6) month
period ended June 30, 2006 certified by a Responsible Officer. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its Consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and reclassifications and the absence of
footnotes.
     (b) Since June 30, 2006, there has been no material adverse change in the
business, assets, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole (it

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 48



--------------------------------------------------------------------------------



 



being understood that changes in commodity prices for Hydrocarbons affecting the
oil and gas industry as a whole shall not constitute a material adverse change).
     Section 4.05. Properties.
     (a) Except as otherwise provided in Section 4.15 with respect to Oil and
Gas Interests, the Borrower and each Restricted Subsidiary has good title to, or
valid leasehold interests in, all such real and personal property material to
its business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.
     (b) The Borrower and each Restricted Subsidiary owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and such
Restricted Subsidiaries, as the case may be, does not infringe upon the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
     Section 4.06. Litigation and Environmental Matters.
     (a) There are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any Restricted Subsidiary,
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect (other than the
Disclosed Matters) or (ii) that involve this Agreement or the Transactions.
     (b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any Restricted
Subsidiary to the Borrower’s knowledge (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
     (c) Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, could
reasonably be expected to have Material Adverse Effect.
     Section 4.07. Compliance with Laws and Agreements. The Borrower and each
Restricted Subsidiary is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 49



--------------------------------------------------------------------------------



 



     Section 4.08. Investment Company Status. Neither the Borrower nor any
Restricted Subsidiary is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
     Section 4.09. Taxes. The Borrower and each Restricted Subsidiary has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Restricted Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
     Section 4.10. ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of FASB Statement 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $5,000,000 the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of FASB Statement 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $5,000,000 the fair market value of the assets of all such underfunded
Plans.
     Section 4.11. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
Restricted Subsidiary is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the other reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower or
any Restricted Subsidiary to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to the Projections, the
Borrower represents only that such information was prepared in good faith based
on assumptions believed to be reasonable at the time.
     Section 4.12. Labor Matters. There are no strikes, lockouts or slowdowns
against the Borrower or any of its Restricted Subsidiaries pending or, to the
knowledge of the Borrower, threatened that could reasonably be expected to have
a Material Adverse Effect. The hours worked by and payments made to employees of
the Borrower and its Restricted Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other Law dealing with such matters to the
extent that such violation could reasonably be expected to have a Material
Adverse Effect.
     Section 4.13. Capitalization and Credit Party Information. Schedule 4.13
lists, as of the Effective Date (a) each Subsidiary that is an Unrestricted
Subsidiary, (b) for the Borrower, its full legal name, its jurisdiction of
organization and its federal tax identification number, and (c)

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 50



--------------------------------------------------------------------------------



 



for each Restricted Subsidiary its full legal name, its jurisdiction of
organization, its federal tax identification number, the number of shares of
capital stock or other Equity Interests outstanding and the owner(s) of such
Equity Interests.
     Section 4.14. Margin Stock. Neither the Borrower nor any Restricted
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the Board), and no part of
the proceeds of any Loan will be used to purchase or carry any margin stock or
to extend credit to others for the purpose of purchasing or carrying margin
stock except in compliance with applicable law.
     Section 4.15. Oil and Gas Interests. Each Credit Party has, in all material
respects, good and defensible title to all proved reserves included in the Oil
and Gas Interests (for purposes of this Section 4.15, “proved Oil and Gas
Interests”) described in the most recent Reserve Report provided to the
Administrative Agent, free and clear of all Liens except Liens permitted
pursuant to Section 7.02. All such proved Oil and Gas Interests are valid,
subsisting, and in full force and effect, in all material respects, and all
rentals, royalties, and other amounts due and payable in respect thereof have,
in all material respects, been duly paid or if not duly paid, are being
contested in good faith in the ordinary course of business. Without regard to
any consent or non-consent provisions of any joint operating agreement covering
any Credit Party’s proved Oil and Gas Interests, such Credit Party’s share of
(a) the costs for each proved Oil and Gas Interest described in the Reserve
Report is not materially greater than the decimal fraction set forth in the
Reserve Report, before and after payout, as the case may be, and described
therein by the respective designations “working interests,” “WI,” “gross working
interest,” “GWI,” or similar terms (except in such cases where there is a
corresponding increase in the net revenue interest), and (b) production from,
allocated to, or attributed to each such proved Oil and Gas Interest is not
materially less than the decimal fraction set forth in the Reserve Report,
before and after payout, as the case may be, and described therein by the
designations “net revenue interest,” “NRI,” or similar terms. Each well drilled
in respect of proved producing Oil and Gas Interests described in the Reserve
Report (i) is capable of, and is presently, either producing Hydrocarbons in
commercially profitable quantities or in the process of being worked over or
enhanced, and the Credit Party that owns such proved producing Oil and Gas
Interests is currently receiving payments for its share of production, with no
funds in respect of any thereof being presently held in suspense, other than any
such funds being held in suspense pending delivery of appropriate division
orders, and (ii) has been drilled, bottomed, completed, and operated in
compliance with all applicable laws, in the case of clauses (i) and (ii), except
where any failure to satisfy clause (i) or to comply with clause (ii) could not
reasonably be expected to have a Material Adverse Effect, and no such well which
is currently producing Hydrocarbons is subject to any penalty in production by
reason of such well having produced in excess of its allowable production that
could reasonably be expected to have a Material Adverse Effect.
     Section 4.16. Insurance. All insurance reasonably necessary in the Credit
Parties’ ordinary course of business is in effect and all premiums due on such
insurance have been paid.

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 51



--------------------------------------------------------------------------------



 



     Section 4.17. Solvency.
     (a) Immediately after the consummation of the Transactions and immediately
following the making of the initial Borrowing made on the Effective Date and
after giving effect to the application of the proceeds thereof, (i) the fair
value of the assets of the Credit Parties on a consolidated basis, at a fair
valuation, will exceed the debts and liabilities, subordinated, contingent or
otherwise, of the Credit Parties on a consolidated basis; (ii) the present fair
saleable value of the real and personal property of the Credit Parties on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Credit Parties on a consolidated basis on their
debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (iii) the Credit
Parties on a consolidated basis will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Credit Parties on a consolidated basis will
not have unreasonably small capital with which to conduct the businesses in
which they are engaged as such businesses are now conducted and are proposed to
be conducted after the date hereof.
     (b) The Credit Parties do not intend to, and do not believe that they will,
incur debts beyond their ability to pay such debts as they mature, taking into
account the timing of and amounts of cash to be received by it and the timing of
the amounts of cash to be payable on or in respect of its Indebtedness.
Article V
Conditions
     Section 5.01. Effective Date. The obligations of the Lenders to continue
the Original Loans and the obligations of the Lenders to make Loans and of the
Issuing Bank to continue any Letters of Credit outstanding under the Original
Credit Agreement and to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 11.02):
     (a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.
     (b) The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Vinson & Elkins LLP, counsel for the Credit Parties,
substantially in the form of Exhibit B, and covering such other matters relating
to the Credit Parties, this Agreement or the Transactions as the Required
Lenders shall reasonably request. The Credit Parties hereby request such counsel
to deliver such opinion.

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 52



--------------------------------------------------------------------------------



 



     (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Credit Party,
the authorization of the Transactions and any other legal matters relating to
the Credit Parties, this Agreement or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.
     (d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Responsible Officer of the Borrower, confirming
that (i) the Credit Parties have (1) complied with the conditions set forth in
paragraphs (a) and (b) of Section 5.02 and (2) complied with the requirements of
Section 6.09 and (ii) after giving effect to the Transactions, the Obligations
constitute “Senior Debt” (as such term is defined in the Indenture) permitted to
be incurred under the terms of the Indenture and accompanied by reasonably
detailed calculations demonstrating compliance with Section 4.09(c) of the
Indenture.
     (e) The Administrative Agent, the Lenders and the Arranger shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, and, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder, including
all fees, expenses and disbursements of counsel for the Administrative Agent to
the extent invoiced on or prior to the Effective Date.
     (f) The Administrative Agent shall have received the Mortgages to be
executed on the Effective Date pursuant to Section 6.09 of this Agreement, duly
executed and delivered by the appropriate Credit Party, together with such other
assignments, conveyances, amendments, agreements and other writings, including,
without limitation, UCC-1 financing statements, tax affidavits and applicable
department of revenue documentation, creating a Lien prior and superior in right
to any other Person, subject to Permitted Encumbrances, in Borrowing Base
Properties having an Engineered Value equal to or greater than 135% of the
Aggregate Commitment; provided that the Engineered Value of the Virginia
Borrowing Base Properties do not exceed fifty percent (50%) of such Engineered
Value.
     (g) On or prior to the Effective Date, the Administrative Agent shall have
received a Borrowing Request acceptable to the Administrative Agent setting
forth the Loans requested by the Borrower on the Effective Date, the Type and
amount of each Loan and the accounts to which such Loans are to be funded;
provided that all Borrowings on the Effective Date shall be ABR Borrowings (it
being understood that some LIBOR Loans (as defined in the Original Credit
Agreement) outstanding as the Effective Date shall continue as a Eurodollar Loan
under this Agreement on the Effective Date for the Interest Period applicable
thereto and other LIBOR Loans may be terminated on the Effective Date in
connection with the changes in the Commitments and certain funding
indemnification obligations incurred by the Borrower and GLEP under the Original
Credit Agreement as a result of such terminations shall be paid by the Borrower
on the Effective Date).
     (h) Each Credit Party shall have obtained all approvals required from any
Governmental Authority and all consents of other Persons, in each case that are
necessary or advisable in connection with the Transactions and each of the
foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to the Administrative Agent. All

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 53



--------------------------------------------------------------------------------



 



applicable waiting periods, if any, shall have expired without any action being
taken or threatened by any competent authority which would restrain, prevent or
otherwise impose adverse conditions on the transactions contemplated by the Loan
Documents or the financing thereof and no action, request for stay, petition for
review or rehearing, reconsideration, or appeal with respect to any of the
foregoing shall be pending, and the time for any applicable agency to take
action to set aside its consent on its own motion shall have expired.
     (i) There shall not exist any action, suit, investigation, litigation or
proceeding or other legal or regulatory developments, pending or threatened in
any court or before any arbitrator or Governmental Authority that, in the
reasonable opinion of Administrative Agent, singly or in the aggregate,
materially impairs the Transactions, the financing thereof or any of the other
transactions contemplated by the Loan Documents or that could reasonably be
expected to have a Material Adverse Effect.
     The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 11.02)
at or prior to 3:00 p.m. on October 31, 2006 (and, in the event such conditions
are not so satisfied or waived, the Aggregate Commitment shall terminate at such
time).
     Section 5.02. Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
     (a) The representations and warranties of each Credit Party set forth in
the Loan Documents shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.
     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
     (c) At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Borrowing Base Deficiency exists or would be caused thereby.
     Each Borrowing and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section 5.02.

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 54



--------------------------------------------------------------------------------



 



Article VI
Affirmative Covenants
     Until the Aggregate Commitment has expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, each Credit Party covenants and
agrees with the Lenders that:
     Section 6.01. Financial Statements; Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
     (a) within 90 days after the end of each fiscal year of the Borrower, the
audited consolidated (and unaudited consolidating) balance sheet and related
consolidated (and with respect to statements of operations, consolidating)
statements of operations, stockholders’ equity and cash flows of the Borrower
and its Consolidated Subsidiaries as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by a firm of independent public accountants reasonably
acceptable to Administrative Agent (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;
     (b) within 45 days after the end of each of the first three fiscal quarter
of the Borrower and within 60 days after the end of the last fiscal quarter of
the Borrower, the consolidated (and consolidating) balance sheet and related
consolidated (and with respect to statements of operations, consolidating)
statements of operations and cash flows of the Borrower and its Consolidated
Subsidiaries as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by a
Responsible Officer as presenting fairly in all material respects the financial
condition and results of operations of the Borrower and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments, reclassifications, and
the absence of footnotes;
     (c) concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate in a form reasonably acceptable to
Administrative Agent signed by a Responsible Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, and (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 7.11;
     (d) as soon as available, and in any event no later than March 1 and
September 1 of each year, the Reserve Reports required on such dates pursuant to
Section 3.01;
     (e) together with the Reserve Reports required under clause (d) above, a
report, in reasonable detail, setting forth the Swap Agreements then in effect,
the notional volumes of and prices for, on a monthly basis and in the aggregate,
the Crude Oil and Natural Gas for each such Swap Agreement and the term of each
such Swap Agreement; and together with the Reserve

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 55



--------------------------------------------------------------------------------



 



Report required no later than March 1 under clause (d) above, (i) a true and
correct schedule of the Mortgaged Properties, (ii) the percentage of the
Aggregate Commitment that the Engineered Value of the Mortgaged Properties
represents and (iii) a description of the additional Oil and Gas Interests, if
any, to be mortgaged by the Credit Parties to comply with Section 6.09;
     (f) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any Credit
Party, or compliance with the terms of this Agreement, as the Administrative
Agent or any Lender may reasonably request including any management letter or
comparable analysis prepared by the auditors for and received by any Credit
Party.
Documents required to be delivered pursuant to Section 6.01(a) or
Section 6.01(b) or Section 6.02 may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower (or the Administrative Agent on behalf of Borrower and at Borrower’s
request) posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address identified in Section 11.01 on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.01(c) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
     The Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arranger will make available to the Lenders and the Issuing Bank materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”). The Borrower hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger, the Issuing Bank and the
Lenders to treat such Borrower Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws; (y) all Borrower

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 56



--------------------------------------------------------------------------------



 



Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor;” and (z) the Administrative Agent
and the Arranger shall be entitled to treat Borrower’s Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.”
     Section 6.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender, which delivery may be electronic to the
extent permitted in Section 6.01, prompt written notice of the following:
     (a) the occurrence of any Default;
     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any Credit
Party or any Affiliate thereof that, if adversely determined, could reasonably
be expected to result in a Material Adverse Effect;
     (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Restricted Subsidiaries in an aggregate amount
exceeding $5,000,000;
     (d) any written notice or written claim to the effect that any Credit Party
is or may be liable to any Person as a result of the release by any Credit
Party, or any other Person of any Hazardous Materials into the environment,
which could reasonably be expected to have a Material Adverse Effect;
     (e) any written notice alleging any violation of any Environmental Law by
any Credit Party, which could reasonably be expected to have a Material Adverse
Effect; and
     (f) any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
     Each notice delivered under this Section shall be accompanied by a
statement of a Responsible Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
     Section 6.03. Existence; Conduct of Business. The Borrower will, and will
cause each Restricted Subsidiary to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.03.
     Section 6.04. Payment of Obligations. The Borrower will, and will cause
each Restricted Subsidiary to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Restricted Subsidiary has set aside on its books adequate

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 57



--------------------------------------------------------------------------------



 



reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.
     Section 6.05. Maintenance of Properties; Insurance. The Borrower will, and
will cause each Restricted Subsidiary to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations. Upon request of the
Administrative Agent, the Borrower will furnish or cause to be furnished to the
Administrative Agent from time to time a summary of the respective insurance
coverage of the Borrower and its Restricted Subsidiaries in form and substance
reasonably satisfactory to the Administrative Agent, and, if requested, will
furnish the Administrative Agent copies of the applicable policies. Upon demand
by Administrative Agent, the Borrower will cause any insurance policies covering
any such property to be endorsed (i) to provide that such policies may not be
cancelled, reduced or affected in any manner for any reason without fifteen
(15) days prior notice to Administrative Agent, and (ii) to provide for such
other matters as the Lenders may reasonably require.
     Section 6.06. Books and Records; Inspection Rights. The Borrower will, and
will cause each Restricted Subsidiary to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each Restricted Subsidiary to, permit any representatives designated
by the Administrative Agent or any Lender, upon reasonable prior notice, to
visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and, provided an officer of the Borrower has the reasonable opportunity
to participate, its independent accountants, all at such reasonable times and as
often as reasonably requested.
     Section 6.07. Compliance with Laws. The Borrower will, and will cause each
Restricted Subsidiary to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
     Section 6.08. Use of Proceeds and Letters of Credit. The proceeds of the
Loans will be used only to (a) pay the fees, expenses and transaction costs of
the Transactions, (b) to satisfy reimbursement obligations with respect to
Letters of Credit, (c) to make Restricted Payments permitted by Section 7.06(d),
(d) to make investments permitted by Section 7.04 and (e) finance the working
capital needs of the Borrower, including capital expenditures, and for general
corporate purposes of the Borrower and the Guarantors, in the ordinary course of
business, including the exploration, acquisition and development of Oil and Gas
Interests. No part of the proceeds of any Loan will be used, whether directly or
indirectly, to purchase or carry any margin stock (as defined in Regulation U
issued by the Board) except in accordance with applicable law. Letters of Credit
will be issued only to support general corporate purposes of the Borrower and
the Restricted Subsidiaries.

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 58



--------------------------------------------------------------------------------



 



     Section 6.09. Mortgages. Each Borrower will, and will cause each Guarantor
to, execute and deliver to the Administrative Agent, for the benefit of the
Secured Parties, Mortgages in form and substance acceptable to the
Administrative Agent together with such other assignments, conveyances,
amendments, agreements and other writings, including, without limitation, UCC-1
financing statements (each duly authorized and executed, as applicable) as the
Administrative Agent shall deem necessary or appropriate to grant, evidence,
perfect and maintain Liens in Borrowing Base Properties having an Engineered
Value equal to or greater than 135% of the Aggregate Commitment provided that
the Engineered Value of the Virginia Borrowing Base Properties do not exceed
fifty percent (50%) of such Engineered Value.
     Section 6.10. Title Data. The Borrower will, and will cause each Guarantor
to, deliver to the Administrative Agent such evidence of title as the
Administrative Agent shall deem reasonably necessary or appropriate to verify
(a) the ownership of (i) at all times, eighty percent (80%) of the Engineered
Value of the Mortgaged Properties of the Borrower and the Guarantors (other than
the Appalachia Properties) taken as a whole and (ii) as of the Effective Date,
nineteen percent (19%), and at all times after December 31, 2006, thirty percent
(30%), of the Engineered Value of that portion of the Mortgaged Properties that
are Appalachia Properties, taken as a whole and (b) the validity, perfection and
priority of the Liens created by such Mortgages and such other matters regarding
such Mortgages as Administrative Agent shall reasonably request.
     Section 6.11. Swap Agreements. The Borrower will, and will cause each
Restricted Subsidiary to, maintain the Existing Swap Agreements and none of the
Existing Swap Agreements may be materially amended, modified or cancelled by any
Borrower or any Restricted Subsidiary unless the Borrower, or such Restricted
Subsidiary, as the case may be, provides written notice thereof to the
Administrative Agent within three (3) Business Days after such amendment,
modification or cancellation, as the case may be. Upon the request of the
Required Lenders, the Borrower and each Restricted Subsidiary shall use their
commercially reasonable efforts to cause each Swap Agreement to which the
Borrower or any Restricted Subsidiary is a party to (a) expressly permit such
assignment and (b) upon the occurrence of any default or event of default under
such agreement or contract, (i) to permit the Lenders to cure such default or
event of default and assume the obligations of such Credit Party under such
agreement or contract and (ii) to prohibit the termination of such agreement or
contract by the counterparty thereto if the Lenders assume the obligations of
such Credit Party under such agreement or contract and the Lenders take the
actions required under the foregoing clause (i). Upon the request of the
Administrative Agent, the Borrower shall, within thirty (30) days of such
request, provide to the Administrative Agent and each Lender copies of all
agreements, documents and instruments evidencing the Swap Agreements not
previously delivered to the Administrative Agent and Lenders, certified as true
and correct by a Responsible Officer of the Borrower, and such other information
regarding such Swap Agreements as the Administrative Agent and Lenders may
reasonably request.
     Section 6.12. Operation of Oil and Gas Interests.
     (a) Each Borrower will, and will cause each Restricted Subsidiary to,
maintain, develop and operate its Oil and Gas Interests in a good and
workmanlike manner, and observe and comply with all of the terms and provisions,
express or implied, of all oil and gas leases

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 59



--------------------------------------------------------------------------------



 



relating to such Oil and Gas Interests so long as such Oil and Gas Interests are
capable of producing Hydrocarbons and accompanying elements in paying
quantities, except where such failure to comply could not reasonably be expected
to have a Material Adverse Effect.
     (b) Borrower will, and will cause each Restricted Subsidiary to, comply in
all respects with all contracts and agreements applicable to or relating to its
Oil and Gas Interests or the production and sale of Hydrocarbons and
accompanying elements therefrom, except to the extent a failure to so comply
could not reasonably be expected to have a Material Adverse Effect.
     Section 6.13. Restricted Subsidiaries. In the event any Person is or
becomes a Restricted Subsidiary, Borrower will (a) promptly take all action
necessary to comply with Section 6.14, (b) promptly take all such action and
execute and deliver, or cause to be executed and delivered, to the
Administrative Agent all such documents, opinions, instruments, agreements, and
certificates similar to those described in Section 5.01(b) and Section 5.01(c)
that the Administrative Agent may reasonably request, and (c) promptly cause
such Restricted Subsidiary to (i) become a party to this Agreement and Guarantee
the Obligations by executing and delivering to the Administrative Agent a
Counterpart Agreement in the form of Exhibit C, and (ii) to the extent required
to comply with Section 6.09 or as requested by the Administrative Agent, execute
and deliver Mortgages and other Security Instruments creating a Lien prior and
superior in right to any other Person, subject to Permitted Encumbrances, in
such Restricted Subsidiary’s Oil and Gas Interests and other assets. Upon
delivery of any such Counterpart Agreement to the Administrative Agent, notice
of which is hereby waived by each Credit Party, such Restricted Subsidiary shall
be a Guarantor and shall be as fully a party hereto as if such Restricted
Subsidiary were an original signatory hereto. Each Credit Party expressly agrees
that its obligations arising hereunder shall not be affected or diminished by
the addition or release of any other Credit Party hereunder. This Agreement
shall be fully effective as to any Credit Party that is or becomes a party
hereto regardless of whether any other Person becomes or fails to become or
ceases to be a Credit Party hereunder. With respect to each such Restricted
Subsidiary, the Borrower shall promptly send to the Administrative Agent written
notice setting forth with respect to such Person the date on which such Person
became a Restricted Subsidiary of the Borrower, and supplement the data required
to be set forth in the Schedules to this Agreement as a result of the
acquisition or creation of such Restricted Subsidiary; provided that such
supplemental data must be reasonably acceptable to the Administrative Agent and
Required Lenders.
     Section 6.14. Pledged Equity Interests. At the time that any Restricted
Subsidiary of the Borrower is created or acquired or any Unrestricted Subsidiary
becomes a Restricted Subsidiary, the Borrower and the Subsidiaries (as
applicable) shall execute and deliver to the Administrative Agent for the
benefit of the Secured Parties, a Pledge Agreement from the Borrower and/or the
Subsidiaries (as applicable) covering all Equity Interests owned by the Borrower
or such Restricted Subsidiaries in such Restricted Subsidiaries, together with
all certificates (or other evidence acceptable to Administrative Agent)
evidencing the issued and outstanding Equity Interests of each such Restricted
Subsidiary of every class owned by such Credit Party (as applicable) which, if
certificated, shall be duly endorsed or accompanied by stock powers executed in
blank (as applicable), as Administrative Agent shall deem necessary or
appropriate

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 60



--------------------------------------------------------------------------------



 



to grant, evidence and perfect a first priority security interest in the issued
and outstanding Equity Interests owned by Borrower or any Restricted Subsidiary
in each Restricted Subsidiary.
Article VII
Negative Covenants
     Until the Aggregate Commitment has expired or terminated and the principal
of and interest on each Loan and all fees payable hereunder have been paid in
full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, each Credit Party covenants and agrees
with the Lenders that:
     Section 7.01. Indebtedness. The Borrower will not, nor will it permit any
of its Restricted Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:
     (a) The Obligations;
     (b) Indebtedness existing on the date hereof and set forth in Schedule 7.01
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;
     (c) Indebtedness of the Borrower to any Guarantor and of any Guarantor to
the Borrower or any other Guarantor; provided, that all such Indebtedness shall
be unsecured and subordinated in right of payment to the payment in full of all
of the Obligations as provided in Section 8.06;
     (d) Guarantees of the Obligations;
     (e) Indebtedness of the Borrower and the Restricted Subsidiaries incurred
to finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that (i) such Indebtedness is incurred prior
to or within 90 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed $25,000,000 at any
time outstanding;
     (f) Indebtedness incurred or deposits made by the Borrower and any
Restricted Subsidiary (i) under worker’s compensation laws, unemployment
insurance laws or similar legislation, or (ii) in connection with bids, tenders,
contracts (other than for the payment of Indebtedness) or leases to which such
Credit Party is a party, (iii) to secure public or statutory obligations of such
Credit Party, and (iv) of cash or U.S. Government Securities made to secure the
performance of statutory obligations, surety, stay, customs and appeal bonds to
which such Credit Party is a party in connection with the operation of the Oil
and Gas Interests, in each case in the ordinary course of business;

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 61



--------------------------------------------------------------------------------



 



     (g) Indebtedness of any Borrower or any Restricted Subsidiary under Swap
Agreements to the extent permitted under Section 7.05;
     (h) Indebtedness under the Senior Subordinated Notes in an aggregate
principal amount not exceeding $600,000,000 at any time outstanding and
extensions, renewals, replacements and refinancing of any such Indebtedness that
does not exceed the maximum principal amount permitted under this clause (h);
provided that any documentation which replaces the Senior Subordinated Notes and
pursuant to which the Senior Subordinated Notes are refinanced does not contain,
either initially or by amendment or other modification, any material terms,
conditions, covenants or defaults other than those which then exist in the
Indenture and the Senior Subordinated Notes or which could be included in the
Indenture or the Senior Subordinated Notes by an amendment or other modification
that would not be prohibited by the terms of this Agreement; and
     (i) Other unsecured Indebtedness of the Credit Parties in an aggregate
principal amount not exceeding $10,000,000 at any time outstanding.
     Section 7.02. Liens. The Borrower will not, nor will it permit any of its
Restricted Subsidiaries to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:
     (a) any Lien created pursuant to this Agreement or the Security
Instruments;
     (b) Permitted Encumbrances;
     (c) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 7.02; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any other Restricted Subsidiary and (ii) such Lien shall secure only
those obligations which it secures on the date hereof and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof;
     (d) any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Restricted Subsidiary or existing on any property
or asset of any Person that becomes a Restricted Subsidiary after the date
hereof prior to the time such Person becomes a Restricted Subsidiary; provided
that (i) such Lien secures Indebtedness permitted by Section 7.01(e), (ii) such
Lien is not created in contemplation of or in connection with such acquisition
or such Person becoming a Restricted Subsidiary, as the case may be, (iii) such
Lien shall not apply to any other property or assets of the Borrower or any
other Restricted Subsidiary and (iv) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof; and
     (e) Liens on fixed or capital assets acquired, constructed or improved by
the Borrower or any Restricted Subsidiary; provided that (i) such Liens, secure
Indebtedness permitted by Section 7.01, (ii) such security interests and the
Indebtedness secured thereby are

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 62



--------------------------------------------------------------------------------



 



incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement, (iii) the Indebtedness secured thereby does
not exceed the cost of acquiring, constructing or improving such fixed or
capital assets and (iv) such security interests shall not apply to any other
property or assets of the Borrower or any other Restricted Subsidiaries.
     Section 7.03. Fundamental Changes.
     (a) The Borrower will not, nor will it permit any of its Restricted
Subsidiaries to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
any substantial part of the assets of the Borrower and its Restricted
Subsidiaries taken as a whole, or any of its Borrowing Base Properties or any of
the Equity Interests of any Restricted Subsidiary (in each case, whether now
owned or hereafter acquired), or liquidate or dissolve, except that, the
Borrower or any Restricted Subsidiary may sell Hydrocarbons produced from its
Oil and Gas Interests in the ordinary course of business, and if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing, (i) any Restricted Subsidiary may merge into the
Borrower in a transaction in which the Borrower is the surviving entity,
(ii) any Restricted Subsidiary may merge into any other Restricted Subsidiary in
a transaction in which the surviving entity is a Restricted Subsidiary,
(iii) any Restricted Subsidiary may sell, transfer, lease or otherwise dispose
of its assets to the Borrower or to another Restricted Subsidiary, (iv) any
Restricted Subsidiary may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders, (v) the Borrower
or any Restricted Subsidiary may sell, transfer, lease or otherwise dispose of
equipment and related items in the ordinary course of business, that are
obsolete or no longer necessary in the business of the Borrower or any of its
Restricted Subsidiaries or that is being replaced by equipment of comparable
value and utility, (vi) subject to Section 2.12(b), the Borrower or any
Restricted Subsidiary may sell, transfer, lease, exchange, abandon or otherwise
dispose of Borrowing Base Properties with a value not exceeding, in the
aggregate for the Borrower and its Restricted Subsidiaries taken as a whole, ten
percent (10%) of the Borrowing Base between Scheduled Redeterminations,
(vii) the Borrower or any Restricted Subsidiary may sell, transfer, abandon or
otherwise dispose of the Deep Participation Rights, and (viii) with the prior
written consent of Super Majority Lenders and subject to Section 2.12(b), the
Borrower or any Restricted Subsidiary may sell, transfer, lease, exchange,
abandon or otherwise dispose of Borrowing Base Properties not otherwise
permitted pursuant to the foregoing clauses (vi) and (vii). For purposes of the
foregoing clause (vi), the value of any Oil and Gas Interests included in the
Borrowing Base Properties shall be the Engineered Value of such Oil and Gas
Interests and the value of all other Oil and Gas Interests shall be the value
which would be assigned to such Oil and Gas Interests using the same
methodology, assumptions and discount rates used to determine the Engineered
Value of the Borrowing Base Properties as of the most recent Redetermination. In
addition, for purposes of determining compliance with clause (vi) of this
Section with respect to any exchange of Oil and Gas Interests, the value of such
exchange shall be the net reduction, if any, in Engineered Value realized or
resulting from such exchange.
     (b) The Borrower will not, nor will it permit any of its Restricted
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 63



--------------------------------------------------------------------------------



 



Borrower and its Restricted Subsidiaries on the date of execution of this
Agreement and after giving effect to the Transactions and businesses reasonably
related thereto.
     Section 7.04. Investments, Loans, Advances, Guarantees and Acquisitions.
The Borrower will not, nor will it permit any of its Restricted Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly owned Restricted Subsidiary prior to such merger) any capital
stock, evidences of Indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any Indebtedness of, or make or permit
to exist any investment or any other interest in, any other Person, or purchase
or otherwise acquire (in one transaction or a series of transactions) any assets
of any other Person constituting a business unit, except:
     (a) Permitted Investments;
     (b) investments by the Borrower in the Equity Interests of any Restricted
Subsidiary;
     (c) investments by the Borrower or Guarantor consisting of intercompany
Indebtedness permitted under Section 7.01(c)
     (d) Guarantees constituting Indebtedness permitted by Section 7.01;
     (e) investments by the Borrower and its Restricted Subsidiaries that are
(1) customary in the oil and gas business, (2) made in the ordinary course of
the Borrower’s or such Restricted Subsidiary’s business, and (3) made in the
form of, or pursuant to, oil, gas and mineral leases, operating agreements,
farm-in agreements, farm-out agreements, development agreements, unitization
agreements, joint bidding agreements, services contracts and other similar
agreements that a reasonable and prudent oil and gas industry owner or operator
would find acceptable;
     (f) investments consisting of Swap Agreements to the extent permitted under
Section 7.05; and
     (g) investments existing on the date hereof and set forth on Schedule 7.04
but not any increases in or additions to such investments except as otherwise
permitted by this Section 7.04;
     (h) investments consisting of Restricted Payments to the extent permitted
by Section 7.06(d); and
     (i) other investments by the Borrower and the Restricted Subsidiaries;
provided that, on the date any such other investment is made, the amount of such
investment, together with all other investments made pursuant to this clause
(i) of Section 7.04 (in each case determined based on the cost of such
investment) since the Effective Date, does not exceed in the aggregate, ten
percent (10%) of the Borrowing Base in effect on the Effective Date.
     Section 7.05. Swap Agreements. The Borrower will not, nor will it permit
any of its Restricted Subsidiaries to, enter into or maintain any Swap
Agreement, except the Existing Swap Agreements, and Swap Agreements entered into
in the ordinary course of business with

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 64



--------------------------------------------------------------------------------



 



Approved Counterparties and not for speculative purposes to (a) hedge or
mitigate Crude Oil and Natural Gas price risks to which the Borrower or any
Restricted Subsidiary has actual exposure, and (b) effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of any Credit Party; provided that such Swap Agreements
(at the time each transaction under such Swap Agreement is entered into) would
(i) not cause the aggregate notional amount of Hydrocarbons under all Swap
Agreements then in effect (including the Existing Swap Agreements) to exceed at
any time (1) ninety percent (90%) of the forecasted production from proved
developed producing reserves of the Borrower and the Restricted Subsidiaries for
the first three years of the forthcoming five year period and (2) eighty percent
(80%) of the forecasted production from proved producing reserves of the
Borrower and the Restricted Subsidiaries for the fourth and fifth years of the
forthcoming five year period, and (ii) with respect to interest rates, not cause
all Swap Agreements then in effect (including the Existing Swap Agreements) to
exceed eighty percent (80%) of the aggregate funded Indebtedness of the Borrower
and its Subsidiaries projected to be outstanding for the forthcoming three year
period. Once the Borrower or any Restricted Subsidiaries enters into a Swap
Agreement or any hedge transaction pursuant to any Swap Agreement, the terms and
conditions of such Swap Agreement and such hedge transaction may not be
materially amended modified or cancelled unless the Borrower or such Restricted
Subsidiary, as the case may be, provides written notice thereof to the
Administrative Agent within three (3) Business Days after such amendment,
modification or cancellation. Each Credit Party agrees and acknowledges that
(A) the Existing Swap Agreements are Swap Agreements permitted under this
Section 7.05 and (B) as of the Effective Date, the counterparty to each Existing
Swap Agreement is a Lender Counterparty. Each Credit Party and each Lender
agrees and acknowledges that the obligations of the Credit Parties under the
Existing Swap Agreements are included in the defined term “Obligations” and such
obligations are entitled to the benefits of, and are secured by the Liens
granted under, the Security Instruments.
     Section 7.06. Restricted Payments. The Borrower will not, nor will it
permit any of its Restricted Subsidiaries to, declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, except that (a) the
Borrower may declare and pay dividends and make distributions with respect to
its Equity Interests payable solely in additional Equity Interests of the
Borrower, other than Disqualified Stock, (b) so long as no Default shall have
occurred and is continuing or would be caused thereby, the Borrower may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Borrower and its
Restricted Subsidiaries in an aggregate amount not to exceed $10,000,000 in any
fiscal year; provided that any such Restricted Payments that are required to be
made by the issuance of additional Equity Interests of the Borrower may be made
regardless of whether a Default shall have occurred and is continuing, (c) any
Restricted Subsidiary may make Restricted Payments to the Borrower or any
Guarantor and (d) so long as no Default shall have occurred and is continuing or
would be caused thereby, Restricted Payments in an aggregate amount not to
exceed $20,000,000, plus (i) 50% of cumulative Consolidated Net Income after
December 31, 2001 (excluding any non-cash gains or losses associated with the
application of FASB Statement 121 or 133), plus (ii) 66-2/3% of the aggregate
net cash proceeds received by the Borrower from the issuance of its Equity
Interests (other than Disqualified Stock)

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 65



--------------------------------------------------------------------------------



 



at any time after December 31, 2001, minus (iii) Restricted Payments made
pursuant to Section 13(c)(ii) of the Original Credit Agreement prior to the
Effective Date.
     Section 7.07. Transactions with Affiliates. The Borrower will not, nor will
it permit any of its Restricted Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) in the ordinary course of business at prices and
on terms and conditions not less favorable to the Borrower or such Restricted
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Borrower and its Restricted
Subsidiaries not involving any other Affiliate, including transactions permitted
under Section 7.03(a)(iii), (c) transactions described on Schedule 7.07, and
(d) any Restricted Payment permitted by Section 7.06.
     Section 7.08. Restrictive Agreements. The Borrower will not, nor will it
permit any of its Restricted Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Borrower or any Restricted Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets, or (b) the ability of any Restricted
Subsidiary to pay dividends or other distributions with respect to any of its
Equity Interests or to make or repay loans or advances to the Borrower or any
Restricted Subsidiary or to Guarantee Indebtedness of the Borrower or any
Restricted Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law, this Agreement or the Indenture (or
any documents evidencing any permitted refinancing of the Senior Subordinated
Notes), (ii) the foregoing shall not apply to restrictions and conditions
existing on the date hereof identified on Schedule 7.08 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition), (iii) clause (a) of the foregoing shall
not apply to restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(iv) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.
     Section 7.09. Disqualified Stock. The Borrower will not, nor will it permit
any of its Restricted Subsidiaries to, issue any Disqualified Stock.
     Section 7.10. Amendments to Organizational Documents. The Borrower will
not, nor will it permit any of its Restricted Subsidiaries to, enter into or
permit any material modification or amendment of, or waive any material right or
obligation of any Person under its Organizational Documents other than
amendments, modifications or waivers required in connection with any
transactions among the Borrower and the Restricted Subsidiaries permitted under
Section 7.03(a) and not involving any other Person.
     Section 7.11. Financial Covenants.
     (a) Consolidated Current Ratio. The Borrower will not permit the
Consolidated Current Ratio as of the end of any fiscal quarter to be less than
1.00 to 1.00.
RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 66

 



--------------------------------------------------------------------------------



 



     (b) Leverage Ratio. The Borrower will not permit the ratio, determined as
of the end of any fiscal quarter, of (A) Consolidated Funded Indebtedness as of
the end of such fiscal quarter, to (B) Consolidated EBITDAX for the trailing
four (4) fiscal quarter period ending on such date to be greater than 4.0 to
1.0.
     Section 7.12. Sale and Leaseback Transactions and other Liabilities. The
Borrower will not, nor will it permit any Restricted Subsidiary to, enter into
or suffer to exist any (a) Sale and Leaseback Transaction, (b) Advance Payment
Contracts or (c) any other transaction pursuant to which it incurs or has
incurred Off-Balance Sheet Liabilities, except for Swap Agreements permitted
under Section 7.05 and Advance Payment Contracts; provided, that the aggregate
outstanding amount of all Advance Payments received by the Credit Parties from
various customers in connection with the Credit Parties’ credit management of
such customers that have not been satisfied by delivery of production does not
exceed $25,000,000 at any time and the aggregate amount of all other Advance
Payments received by the Credit Parties that have not been satisfied by delivery
of production does not exceed $5,000,000 at any time.
     Section 7.13. Modifications of Senior Subordinated Notes. Prior to the
termination of all Commitments and the payment and performance in full of the
Loans, the Borrower will not, nor will it permit any Restricted Subsidiary to,
agree to any amendment, modification or supplement to the Senior Subordinated
Notes (or any notes issued in connection with any refinancing of such Senior
Subordinated Notes) or any indenture, agreement, document or instrument
evidencing or relating to the Senior Subordinated Notes (or any refinancing
thereof) the effect of which is to (a) increase the maximum principal amount of
the Senior Subordinated Notes or the rate of interest on any of the Senior
Subordinated Notes (other than as a result of the imposition of a default rate
of interest in accordance with the terms of the Senior Subordinated Notes),
(b) change or add any event of default or any covenant with respect to the
Senior Subordinated Notes if the effect of such change or addition is to cause
any one or more of the Senior Subordinated Notes to be more restrictive on the
Borrower or any of its Subsidiaries than such Senior Subordinated Notes were
prior to such change or addition, (c) change the dates upon which payments of
principal or interest on the Senior Subordinated Notes are due, if the effect of
such change is to cause any such payments to be due earlier or more frequently
than such payments are due as of the Effective Date, (d) change any redemption
or prepayment provisions of the Senior Subordinated Notes if the effect of such
change is to require any such redemption or prepayment to be made prior to the
dates required as of the Effective Date, (e) alter the subordination provisions
with respect to any of the Senior Subordinated Notes or the definition of
“Senior Debt” with respect to the Senior Subordinated Notes, or (f) grant any
Liens in any assets of the Borrower or any of its Subsidiaries to secure the
Senior Subordinated Notes.
Article VIII
Guarantee of Obligations
     Section 8.01. Guarantee of Payment. Each Guarantor unconditionally and
irrevocably guarantees to the Administrative Agent for the benefit of the
Secured Parties, the punctual payment of all Obligations now or which may in the
future be owing by the Borrower under the Loan Documents and all Obligations
which may now or which may in the future be owing by the
RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 67

 



--------------------------------------------------------------------------------



 



Borrower or any other Guarantor to any Secured Party under any Swap Agreement
(the “Guaranteed Liabilities”). This Guarantee is a guaranty of payment and not
of collection only. The Administrative Agent shall not be required to exhaust
any right or remedy or take any action against the Borrower or any other Person
or any Collateral. The Guaranteed Liabilities include interest accruing after
the commencement of a proceeding under bankruptcy, insolvency or similar laws of
any jurisdiction at the rate or rates provided in the Loan Documents, or the
Swap Agreements between any Credit Party and any Secured Party, as the case may
be, regardless of whether such interest is an allowed claim. Each Guarantor
agrees that, as between the Guarantor and the Administrative Agent, the
Guaranteed Liabilities may be declared to be due and payable for the purposes of
this Guarantee notwithstanding any stay, injunction or other prohibition which
may prevent, delay or vitiate any declaration as regards the Borrower or any
other Guarantor and that in the event of a declaration or attempted declaration,
the Guaranteed Liabilities shall immediately become due and payable by each
Guarantor for the purposes of this Guarantee.
     Section 8.02. Guarantee Absolute. Each Guarantor guarantees that the
Guaranteed Liabilities shall be paid strictly in accordance with the terms of
this Agreement and the Swap Agreements to which any Secured Party is a party.
The liability of each Guarantor hereunder is absolute and unconditional
irrespective of: (a) any change in the time, manner or place of payment of, or
in any other term of, all or any of the Loan Documents or the Guaranteed
Liabilities, or any other amendment or waiver of or any consent to departure
from any of the terms of any Loan Document or Guaranteed Liability, including
any increase or decrease in the rate of interest thereon; (b) any release or
amendment or waiver of, or consent to departure from, any other guaranty or
support document, or any exchange, release or non-perfection of any Collateral,
for all or any of the Loan Documents or Guaranteed Liabilities; (c) any present
or future law, regulation or order of any jurisdiction (whether of right or in
fact) or of any agency thereof purporting to reduce, amend, restructure or
otherwise affect any term of any Loan Document or Guaranteed Liability;
(d) without being limited by the foregoing, any lack of validity or
enforceability of any Loan Document or Guaranteed Liability; and (e) any other
setoff, defense or counterclaim whatsoever (in any case, whether based on
contract, tort or any other theory) with respect to the Loan Documents or the
transactions contemplated thereby which might constitute a legal or equitable
defense available to, or discharge of, the Borrower or a Guarantor.
     Section 8.03. Guarantee Irrevocable. This Guarantee is a continuing
guaranty of the payment of all Guaranteed Liabilities now or hereafter existing
under this Agreement and such Swap Agreements to which any Secured Party is a
party and shall remain in full force and effect until payment in full of all
Guaranteed Liabilities and other amounts payable hereunder and until this
Agreement and the Swap Agreements are no longer in effect or, if earlier, when
the Guarantor has given the Administrative Agent written notice that this
Guarantee has been revoked; provided that any notice under this Section shall
not release the revoking Guarantor from any Guaranteed Liability, absolute or
contingent, existing prior to the Administrative Agent’s actual receipt of the
notice at its branches or departments responsible for this Agreement and such
Swap Agreements and reasonable opportunity to act upon such notice.
RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 68

 



--------------------------------------------------------------------------------



 



     Section 8.04. Reinstatement. This Guarantee shall continue to be effective
or be reinstated, as the case may be, if at any time any payment of any of the
Guaranteed Liabilities is rescinded or must otherwise be returned by any Secured
Party on the insolvency, bankruptcy or reorganization of the Borrower, or any
other Credit Party, or otherwise, all as though the payment had not been made.
     Section 8.05. Subrogation. No Guarantor shall exercise any rights which it
may acquire by way of subrogation, by any payment made under this Guarantee or
otherwise, until all the Guaranteed Liabilities have been paid in full and this
Agreement and the Swap Agreements to which any Lender Counterparty is a party
are no longer in effect. If any amount is paid to the Guarantor on account of
subrogation rights under this Guarantee at any time when all the Guaranteed
Liabilities have not been paid in full, the amount shall be held in trust for
the benefit of the Lenders and the Lender Counterparties and shall be promptly
paid to the Administrative Agent to be credited and applied to the Guaranteed
Liabilities, whether matured or unmatured or absolute or contingent, in
accordance with the terms of this Agreement and such Swap Agreements. If any
Guarantor makes payment to the Administrative Agent, Lenders, or any Lender
Counterparties of all or any part of the Guaranteed Liabilities and all the
Guaranteed Liabilities are paid in full and this Agreement and such Swap
Agreements are no longer in effect, the Administrative Agent, Lenders and Lender
Counterparties shall, at such Guarantor’s request, execute and deliver to such
Guarantor appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to such Guarantor of
an interest in the Guaranteed Liabilities resulting from the payment.
     Section 8.06. Subordination. Without limiting the rights of the
Administrative Agent, the Lenders and the Lender Counterparties under any other
agreement, any liabilities owed by the Borrower to any Guarantor in connection
with any extension of credit or financial accommodation by any Guarantor to or
for the account of the Borrower, including but not limited to interest accruing
at the agreed contract rate after the commencement of a bankruptcy or similar
proceeding, are hereby subordinated to the Guaranteed Liabilities, and such
liabilities of the Borrower to such Guarantor, if the Administrative Agent so
requests, shall be collected, enforced and received by any Guarantor as trustee
for the Administrative Agent and shall be paid over to the Administrative Agent
on account of the Guaranteed Liabilities but without reducing or affecting in
any manner the liability of the Guarantor under the other provisions of this
Guarantee.
     Section 8.07. Payments Generally. All payments by the Guarantors shall be
made in the manner, at the place and in the currency (the “Payment Currency”)
required by the Loan Documents and the Swap Agreement to which any Lender
Counterparty is a party, as the case may be; provided, however, that (if the
Payment Currency is other than Dollars) any Guarantor may, at its option (or, if
for any reason whatsoever any Guarantor is unable to effect payments in the
foregoing manner, such Guarantor shall be obligated to) pay to the
Administrative Agent at its principal office the equivalent amount in Dollars
computed at the selling rate of the Administrative Agent or a selling rate
chosen by the Administrative Agent, most recently in effect on or prior to the
date the Guaranteed Liability becomes due, for cable transfers of the Payment
Currency to the place where the Guaranteed Liability is payable. In any case in
which any Guarantor makes or is obligated to make payment in Dollars, the
Guarantor shall hold the
RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 69

 



--------------------------------------------------------------------------------



 



Administrative Agent, the Lenders and the Lender Counterparties harmless from
any loss incurred by the Administrative Agent, any Lender or any Lender
Counterparty arising from any change in the value of Dollars in relation to the
Payment Currency between the date the Guaranteed Liability becomes due and the
date the Administrative Agent, such Lender or such Lender Counterparty is
actually able, following the conversion of the Dollars paid by such Guarantor
into the Payment Currency and remittance of such Payment Currency to the place
where such Guaranteed Liability is payable, to apply such Payment Currency to
such Guaranteed Liability.
     Section 8.08. Setoff. Each Guarantor agrees that, in addition to (and
without limitation of) any right of setoff, banker’s lien or counterclaim the
Administrative Agent, any Lender or any Lender Counterparty may otherwise have,
the Administrative Agent, such Lender or such Lender Counterparty shall be
entitled, at its option, to offset balances (general or special, time or demand,
provisional or final) held by it for the account of any Guarantor at any office
of the Administrative Agent, such Lender or such Lender Counterparty, in Dollars
or in any other currency, against any amount payable by such Guarantor under
this Guarantee which is not paid when due (regardless of whether such balances
are then due to such Guarantor), in which case it shall promptly notify such
Guarantor thereof; provided that the failure of the Administrative Agent, such
Lender, or such Lender Counterparty to give such notice shall not affect the
validity thereof.
     Section 8.09. Formalities. Each Guarantor waives presentment, notice of
dishonor, protest, notice of acceptance of this Guarantee or incurrence of any
Guaranteed Liability and any other formality with respect to any of the
Guaranteed Liabilities or this Guarantee.
     Section 8.10. Limitations on Guarantee. The provisions of the Guarantee
under this Article VIII are severable, and in any action or proceeding involving
any state corporate law, or any state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Guarantor under this Guarantee would
otherwise be held or determined to be avoidable, invalid or unenforceable on
account of the amount of such Guarantor’s liability under this Guarantee, then,
notwithstanding any other provision of this Guarantee to the contrary, the
amount of such liability shall, without any further action by the Guarantors,
the Administrative Agent, any Lender or any Lender Counterparty, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Guarantor’s “Maximum Liability”). This
Section 8.10 with respect to the Maximum Liability of the Guarantors is intended
solely to preserve the rights of the Administrative Agent, Lenders and Lender
Counterparties hereunder to the maximum extent not subject to avoidance under
applicable law, and no Guarantor nor any other Person shall have any right or
claim under this Section 8.10 with respect to the Maximum Liability, except to
the extent necessary so that none of the obligations of any Guarantor hereunder
shall not be rendered voidable under applicable law.
RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 70

 



--------------------------------------------------------------------------------



 



Article IX
Events of Default
     If any of the following events (“Events of Default”) shall occur:
     (a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
     (b) the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
(3) days;
     (c) any representation or warranty made or deemed made by or on behalf of
the Borrower or any Restricted Subsidiary in or in connection with this
Agreement or any amendment or modification hereof or waiver hereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any amendment or modification hereof or
waiver hereunder or in any Loan Document furnished pursuant to or in connection
with this Agreement or any amendment or modification thereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;
     (d) the Borrower or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in Article VII;
     (e) the Borrower or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b) or (d) of this Article) or any Loan
Document, and such failure shall continue unremedied for a period of thirty
(30) days after notice thereof from the Administrative Agent to the Borrower
(which notice will be given at the request of any Lender);
     (f) the Borrower or any Restricted Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
and such failure shall continue unremedied beyond any grace period applicable
thereto;
     (g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness or to obligations of the Borrower or any
Guarantor in respect of any Swap Agreement unless such Swap Agreement has been
terminated;
RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 71

 



--------------------------------------------------------------------------------



 



     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
     (i) the Borrower or any Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Restricted Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
     (j) the Borrower or any Restricted Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
     (k) one or more uninsured judgments for the payment of money in an
aggregate amount in excess of $5,000,000 shall be rendered against the Borrower
or any Restricted Subsidiary or any combination thereof and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed or bonded, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or any
Restricted Subsidiary to enforce any such judgment which action has not been
stayed or bonded;
     (l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
     (m) the delivery by any Guarantor to the Administrative Agent of written
notice that its Guarantee under Article VIII has been revoked or is otherwise
declared invalid or unenforceable; or
     (n) a Change of Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
or any Restricted Subsidiary described in clause (h) or (i) of this Article),
and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Borrower, take either or both of the following actions, at the
same or different times: (i) terminate the Aggregate Commitment, and thereupon
the Aggregate
RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 72

 



--------------------------------------------------------------------------------



 



Commitment shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (h) or (i) of this Article, the
Aggregate Commitment shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.
Article X
The Administrative Agent
     Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
     The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with any Credit Party or other Affiliate thereof as if
it were not the Administrative Agent hereunder.
     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 11.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Credit Party that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 11.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or
RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 73

 



--------------------------------------------------------------------------------



 



representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article V or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
None of the Persons identified as a Syndication Agent, Documentation Agent,
Co-Agent or Agent on Schedule 2.01 shall have any responsibility or liability as
an agent of the Lenders under this Agreement or any other Loan Document.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
     The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in Chicago, Illinois or New York, New York, or an Affiliate of any such
bank. Upon the acceptance of its appointment as Administrative Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 11.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its
RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 74

 



--------------------------------------------------------------------------------



 



sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
     Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
Article XI
Miscellaneous
     Section 11.01. Notices.
     (a) Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
     (i) if to the Borrower, to Range Resources Corporation, 777 Main Street,
Suite 800, Fort Worth, Texas 76102, Attention: Roger Manny, Chief Financial
Officer, Telecopy No. (817) 810-1921. For purposes of delivering the documents
pursuant to Section 6.01(a), Section 6.01(b) and Section 6.01(d), the website
address is www.rangeresources.com;
     (ii) if to the Administrative Agent or Issuing Bank, to JPMorgan Chase
Bank, N.A., JPMorgan Loan Services, 10 South Dearborn St., 19th Floor, Chicago,
Illinois 60603-2003, Telecopy No.: (312) 385-7096, Attention: Claudia Kech
(claudia.kech@jpmchase.com), with a copy to JPMorgan Chase Bank, N.A., 1717 Main
Street, TX1-2448, Dallas, Texas 75201, Telecopy No. (214) 290-2332, Attention:
Wm. Mark Cranmer, Senior Vice President (mark.cranmer@chase.com); and
     (iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
     (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved
RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 75

 



--------------------------------------------------------------------------------



 



by it; provided that approval of such procedures may be limited to particular
notices or communications.
     (c) Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
     Section 11.02. Waivers; Amendments.
     (a) No failure or delay by the Administrative Agent, the Issuing Bank or
any Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Credit Parties and the Required Lenders or by the Credit Parties and
the Administrative Agent with the consent of the Required Lenders; provided that
no such agreement shall (i) increase the Borrowing Base without the written
consent of each Lender, (ii) increase the Applicable Percentage or Commitment of
any Lender without the written consent of such Lender or the Aggregate
Commitment above the Maximum Facility Amount without the written consent of all
Lenders, (iii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon (other than reductions in the interest rates
otherwise applicable pursuant to Section 2.14(c)), or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby,
(iv) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any of the Aggregate Commitment, without the
written consent of each Lender affected thereby, (v) change Section 2.19(b) or
Section 2.19(c) in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender, (vi) release any
Credit Party from its obligations under the Loan Documents or, except in
connection with any sales, transfers, leases or other dispositions permitted in
Section 7.03, release any of the Collateral without the written consent of each
Lender, or (vii) change any of the provisions of this Section or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each
RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 76

 



--------------------------------------------------------------------------------



 



Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Issuing Bank
hereunder without the prior written consent of the Administrative Agent or the
Issuing Bank, as the case may be. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender.
     Section 11.03. Expenses; Indemnity; Damage Waiver.
     (a) The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
     (b) THE CREDIT PARTIES SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL
FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT
OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE PERFORMANCE BY
THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THE CONSUMMATION
OF THE TRANSACTIONS OR ANY OTHER TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN
OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL
BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF
THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE
OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY
THE BORROWER OR ANY SUBSIDIARY,
RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 77

 



--------------------------------------------------------------------------------



 



OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY
SUBSIDIARY, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO;
PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO
THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES
ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE.
     (c) To the extent that any Credit Party fails to pay any amount required to
be paid by it to the Administrative Agent or the Issuing Bank under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (in each case, determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or the Issuing Bank in its capacity as
such.
     (d) To the extent permitted by applicable law, the Credit Parties shall not
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
     (e) All amounts due under this Section shall be payable not later than
thirty (30) days after written demand therefor.
     Section 11.04. Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Credit Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by such Credit
Party without such consent shall be null and void) and (ii) no Lender may assign
or otherwise transfer its rights or obligations hereunder except in accordance
with this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 78

 



--------------------------------------------------------------------------------



 



     (b)
     (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
     (A) the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, a Federal
Reserve Bank, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee; and
     (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Commitment to an
assignee that is a Lender with a Commitment immediately prior to giving effect
to such assignment; or
     (C) the Issuing Bank.
     (ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of such Lender’s Commitment and such Lender’s Loans under this
Agreement;
     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
     For the purposes of this Section 11.04(b), the term “Approved Fund” has the
following meaning:
RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 79

 



--------------------------------------------------------------------------------



 



     “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.16, Section 2.17, Section 2.18 and Section 11.03). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 11.04 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section except that any attempted
assignment or transfer by any Lender that does not comply with clause (C) of
Section 11.04(b)(ii) shall be null and void.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment and Applicable Percentage of, and
principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Credit Parties, the Administrative
Agent, the Issuing Bank and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Credit Parties, the Issuing
Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section any
written consent to such assignment required by paragraph (b) of this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.07(d) or Section 2.07(e), Section 2.08,
Section 2.19(d) or Section 11.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such
RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 80

 



--------------------------------------------------------------------------------



 



payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
     (c)
     (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 11.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.16, Section 2.17 and Section 2.18 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.19(c) as
though it were a Lender.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.16 or Section 2.18 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the prior
written consent of the Borrower. A Participant that would be a Foreign Lender if
it were a Lender shall not be entitled to the benefits of Section 2.18 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.18(e) as though it were a Lender.
     (d) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     Section 11.05. Survival. All covenants, agreements, representations and
warranties made by the Credit Parties herein and in the certificates or other
instruments delivered in
RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 81

 



--------------------------------------------------------------------------------



 



connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Aggregate Commitment has not expired or terminated. The
provisions of Section 2.16, Section 2.17, Section 2.18 and Section 11.03 and
Article X shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the Aggregate
Commitment or the termination of this Agreement or any provision hereof.
     Section 11.06. Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. THIS WRITTEN CREDIT AND
GUARANTY AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. Except as provided in
Section 5.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
     Section 11.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     Section 11.08. Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of any Credit Party now or hereafter
existing under this Agreement
RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 82

 



--------------------------------------------------------------------------------



 



held by such Lender, irrespective of whether or not such Lender shall have made
any demand under this Agreement and although such obligations may be unmatured.
The rights of each Lender under this Section and Section 8.08 are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.
Section 11.09. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
     (a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF TEXAS.
     (b) EACH CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR TEXAS STATE COURT SITTING IN DALLAS, TEXAS IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY CREDIT PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) EACH CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
     (d) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN Section 11.01. NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.
     Section 11.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 83

 



--------------------------------------------------------------------------------



 



IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
     Section 11.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     Section 11.12. Confidentiality. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, or self-regulatory body (it being understood that any
such self-regulatory body to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential) (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Credit Parties
and their obligations, (g) with the consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
the Issuing Bank or any Lender on a nonconfidential basis from a source other
than a Credit Party. For the purposes of this Section, “Information” means all
information received from any Credit Party relating to any Credit Party or its
business, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by any Credit Party. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
     Section 11.13. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively
RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 84

 



--------------------------------------------------------------------------------



 



the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender. Chapter 346 of the Texas Finance Code (which regulates certain
revolving credit accounts (formerly Tex. Rev. Civ. Stat. Ann. Art. 5069, Ch.
15)) shall not apply to this Agreement or to any Loan, nor shall this Agreement
or any Loan be governed by or be subject to the provisions of such Chapter 346
in any manner whatsoever.
     Section 11.14. USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies each Credit Party that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies each Credit Party, which information includes
the name and address of each Credit Party and other information that will allow
such Lender to identify each Credit Party in accordance with the Act.
     Section 11.15. Original Credit Agreement. Upon the Effective Date, this
Agreement shall supersede and replace in its entirety the Original Credit
Agreement; provided, however, that (a) all loans, letters of credit, and other
indebtedness, obligations and liabilities outstanding under the Original Credit
Agreement on such date shall continue to constitute Loans, Letters of Credit and
other indebtedness, obligations and liabilities under this Agreement, (b) the
execution and delivery of this Agreement or any of the Loan Documents hereunder
shall not constitute a novation, refinancing or any other fundamental change in
the relationship among the parties and (c) the Loans, Letters of Credit, and
other indebtedness, obligations and liabilities outstanding hereunder, to the
extent outstanding under the Original Credit Agreement immediately prior to the
date hereof, shall constitute the same loans, letters of credit, and other
indebtedness, obligations and liabilities as were outstanding under the Original
Credit Agreement.
     Section 11.16. Reaffirmation and Grant of Security Interest. Each Credit
Party hereby (i) confirms that each Security Instrument (as defined in the
Original Credit Agreement) to which it is a party or is otherwise bound and all
Collateral encumbered thereby, will continue to guarantee or secure, as the case
may be, to the fullest extent possible in accordance with the Loan Documents and
regardless of whether any Guarantor under this Agreement was a “Borrower” under
the Original Credit Agreement, the payment and performance of all Obligations
and Guaranteed Liabilities under this Agreement and the Secured Obligations (as
such term is defined in the Security Instruments) under the Security
Instruments, as the case may be, including without limitation the payment and
performance of all such Obligations and Guaranteed Liabilities under this
Agreement and the Secured Obligations under the Security Instruments, and
(ii) reaffirms its grant to the Administrative Agent for the benefit of the
Secured Parties of a continuing Lien on and security interest in and to such
Credit Party’s right, title and interest in, to and under all Collateral as
collateral security for the prompt payment and
RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 85

 



--------------------------------------------------------------------------------



 



performance in full when due of the Obligations and Guaranteed Liabilities under
this Agreement and the Secured Obligations under the Security Instruments
(whether at stated maturity, by acceleration or otherwise) in accordance with
the terms thereof. With respect to the other Loan Documents, (a) the defined
term “Bank One” shall be deemed to mean JPMorgan Chase Bank, (b) the defined
term “Agent” shall be deemed to mean JPMorgan Chase Bank, in its capacity as
Administrative Agent and (c) the defined term “Rate Management Transaction”
shall be deemed to mean indebtedness, liabilities and obligations of any Credit
Party with respect to transactions under Swap Agreements between such Credit
Party and any Lender Counterparty that are included in the defined term
“Obligations” under this Agreement.
     Section 11.17. Reallocation of Aggregate Commitment. The Lenders (as
defined in the Original Credit Agreement) have agreed among themselves to
reallocate the Commitment (as defined in the Original Credit Agreement) as
contemplated by this Agreement and to adjust their interests in the Commitment
and the Loans (as defined in the Original Credit Agreement) accordingly. On the
Effective Date and after giving effect to such reallocation and adjustment of
such Commitment and such Loans, the Lenders (as defined in this Agreement) shall
own the Applicable Percentages set forth on Schedule 2.01. The outstanding Loans
(as defined in the Original Credit Agreement) and the funds delivered to the
Administrative Agent on the Effective Date by the Lenders (other than the
Lenders under the Original Credit Agreement) and the other Lenders shall be
allocated such that after giving effect to such allocation each of the Lenders
(as defined in this Agreement) shall own the Applicable Percentages of the
Aggregate Commitment and the Commitments set forth on Schedule 2.01 and such
Lenders shall own the Loans (as defined in this Agreement) consistent with the
Applicable Percentages set forth on Schedule 2.01.
[Signature Pages Follow]
RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — Page 86

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

                  BORROWER:    
 
                RANGE RESOURCES CORPORATION    
 
           
 
  By:        
 
                Name: Roger S. Manny         Title:   Senior Vice President    
 
                GUARANTORS:    
 
                GREAT LAKES ENERGY PARTNERS, L.L.C.,         a Delaware limited
liability company    
 
           
 
  By:   Range Holdco, Inc.    
 
      Its member    

                 
 
      By:                               Name: Roger S. Manny         Title:
  Senior Vice President
 
                    By:   Range Energy I, Inc.             Its member    
 
               
 
      By:        
 
               
 
          Name: Roger S. Manny    
 
          Title:   Senior Vice President    
 
                    RANGE ENERGY I, INC.,         a Delaware corporation    
 
               
 
  By:                               Name: Roger S. Manny         Title:   Senior
Vice President    

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



                  RANGE HOLDCO, INC.,         a Delaware corporation    
 
           
 
  By:        
 
                Name: Roger S. Manny         Title:   Senior Vice President    
 
                RANGE PRODUCTION COMPANY,         a Delaware corporation    
 
           
 
  By:        
 
                Name: Roger S. Manny         Title:   Senior Vice President    
 
                RANGE ENERGY VENTURES CORPORATION,         a Delaware
corporation    
 
  By:        
 
                Name: Roger S. Manny         Title:   Senior Vice President    
 
                GULFSTAR ENERGY, INC.,         a Delaware corporation    
 
           
 
  By:        
 
                Name: Roger S. Manny         Title:   Senior Vice President    
 
                RANGE ENERGY FINANCE CORPORATION,         a Delaware corporation
   
 
           
 
  By:        
 
                Name: Roger S. Manny         Title:   Senior Vice President    

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



                  RANGE PRODUCTION I, L.P.         a Texas limited partnership  
 
 
           
 
  By:   RANGE PRODUCTION COMPANY    
 
      Its general partner    
 
           
 
  By:        
 
           
 
  Name:   Roger S. Manny    
 
  Title:   Senior Vice President    
 
                RANGE RESOURCES, L.L.C.         a Oklahoma limited liability
company    
 
           
 
  By:   RANGE PRODUCTION COMPANY    
 
      Its member    
 
           
 
  By:        
 
                Name: Roger S. Manny         Title:   Senior Vice President    
 
           
 
  By:   RANGE HOLDCO, INC.    
 
      Its member    
 
           
 
  By:        
 
                Name: Roger S. Manny         Title:   Senior Vice President    
 
                PMOG HOLDINGS, INC.,    
 
           
 
  By:        
 
                Name: Roger S. Manny         Title:   Senior Vice President    

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



                  PINE MOUNTAIN ACQUISITION, INC.,    
 
           
 
  By:        
 
                Name: Roger S. Manny         Title:   Senior Vice President    
 
                PINE MOUNTAIN OIL AND GAS, INC.,    
 
           
 
  By:        
 
                Name: Roger S. Manny         Title:   Senior Vice President    
 
                RANGE OPERATING NEW MEXICO, INC.,    
 
           
 
  By:        
 
                Name: Roger S. Manny         Title:   Senior Vice President    
 
                RANGE OPERATING TEXAS, LLC,    
 
           
 
  By:        
 
                Name: Roger S. Manny         Title:   Senior Vice President    
 
                STROUD ENERGY GP, LLC,    
 
           
 
  By:        
 
                Name: Roger S. Manny         Title:   Senior Vice President    
 
                STROUD ENERGY LP, LLC,    
 
           
 
  By:        
 
                Name: Thomas M. Strauss         Title:  Manager    

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



             
 
                STROUD ENERGY, LTD.,    
 
           
 
  By:   Stroud Energy Management GP, LLC    
 
      Its general partner    

             
 
  By:        
 
                Name: Roger S. Manny         Title:   Senior Vice President    

                  STROUD ENERGY MANAGEMENT GP, LLC,    
 
           
 
  By:        
 
                Name: Roger S. Manny         Title:   Senior Vice President    
 
                STROUD OIL PROPERTIES, L.P.,    
 
           
 
  By:   Stroud Energy GP, LLC    
 
      Its general partner    
 
           
 
      By:
 
   
 
      Name: Roger S. Manny    
 
      Title:   Senior Vice President    

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A.         (successor by merger to Bank
One, N.A. (Illinois)
as Administration Agent and a Lender    
 
           
 
  By:        
 
                Name: Wm. Mark Cranmer         Title:   Senior Vice President  
 

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



                  BANK OF SCOTLAND,         as a Lender    
 
           
 
  By:        
 
                Name:         Title:    

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



                  CALYON NEW YORK BRANCH,    
 
  as a Syndicated Agent and a Lender    
 
           
 
  By:        
 
                Name:         Title:    
 
           
 
  By:        
 
                Name:         Title:    

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



                  COMPASS BANK,         as a Lender    
 
           
 
  By:        
 
                Name:         Title:    

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A.,         as a Documentation Agent and a
Lender    
 
           
 
  By:        
 
                Name:         Title:    

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



                  FORTIS CAPITAL CORP.,    
 
  as a Documentation Agent and a Lender    
 
           
 
  By:        
 
                Name:         Title:    
 
           
 
  By:        
 
                Name:         Title:    

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



                  NATEXIS BANQUES POPULAIRES,         as a Lender    
 
           
 
  By:        
 
                Name:         Title:    
 
           
 
  By:        
 
                Name:         Title:    

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



                  COMERICA BANK,         as a Lender    
 
           
 
  By:        
 
                Name:         Title:    

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



                  CAPITAL ONE, N.A. (f/k/a Hibernia National         Bank), as a
Lender    
 
           
 
  By:        
 
                Name:         Title:    

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



                  AMEGY BANK N.A. (f/k/a Southwest Bank of         Texas N.A.),
as a Lender    
 
           
 
  By:        
 
                Name:         Title:    

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



                  BMO CAPITAL MARKETS FINANCING, INC.         (f/k/a HARRIS
NESBITT FINANCING, INC.),         as a Syndication Agent and a Lender    
 
           
 
  By:        
 
                Name:         Title:    

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



                  KEY BANK,         as a Lender    
 
           
 
  By:        
 
                Name:         Title:    

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL         ASSOCIATION, as a Lender    
 
           
 
  By:        
 
                Name:         Title:    

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



                  UNION BANK OF CALIFORNIA, N.A.,         as a Lender    
 
           
 
  By:        
 
                Name:         Title:    
 
           
 
  By:        
 
                Name:         Title:    

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NOVA SCOTIA,         as a Lender    
 
           
 
  By:        
 
                Name:         Title:    

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



                  THE FROST NATIONAL BANK,         as a Lender    
 
           
 
  By:        
 
                Name:         Title:    

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



                  CITIBANK, N.A.,         as a Lender    
 
           
 
  By:        
 
                Name:         Title:    

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



                  CREDIT SUISSE, Cayman Islands Branch,         as a Lender    
 
           
 
  By:        
 
                Name:         Title:    
 
           
 
  By:        
 
                Name:         Title:    

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



                  SUNTRUST BANK,         as a Lender    
 
           
 
  By:        
 
                Name:         Title:    

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



                  SOCIÉTÉ GÉNÉRALE,         as a Lender    
 
           
 
  By:        
 
                Name:         Title:    

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION,         as a Lender    
 
           
 
  By:        
 
                Name:         Title:    

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



                  DEUTSCHE BANK TRUST COMPANY AMERICAS,         as a Lender    
 
           
 
  By:        
 
                Name:         Title:    
 
           
 
  By:        
 
                Name:         Title:    

RANGE RESOURCES THIRD AMENDED AND RESTATED CREDIT AGREEMENT — SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
APPLICABLE PERCENTAGES AND INITIAL COMMITMENTS

                              Applicable     Lender   Title   Percentage  
Initial Commitment
JPMorgan Chase Bank , N.A.
  Administrative Agent     5.6250000 %   $ 45,000,000  
Bank of America, N.A.
  Documentation Agent     5.6250000 %   $ 45,000,000  
Fortis Capital Corp.
  Documentation Agent     5.6250000 %   $ 45,000,000  
Calyon New York Branch
  Syndicated Agent     5.6250000 %   $ 45,000,000  
BMO Capital Markets Financing, Inc., (f/k/a Harris Nesbitt Financing, Inc.)
  Syndication Agent     5.6250000 %   $ 45,000,000  
Union Bank of California, N.A.
  Co-Agent     5.0000000 %   $ 40,000,000  
Bank of Scotland
  Agent     5.6250000 %   $ 45,000,000  
Wachovia Bank, National Association
  Co-Agent     4.3750000 %   $ 35,000,000  
Citibank, N.A.
  Co-Agent     4.3750000 %   $ 35,000,000  
Comerica Bank
  Co-Agent     5.0000000 %   $ 40,000,000  
Compass Bank
        3.1250000 %   $ 25,000,000  
Credit Suisse, Cayman Islands Branch
        3.7500000 %   $ 30,000,000  
Deutsche Bank Trust Company Americas
  Co-Agent     4.3750000 %   $ 35,000,000  
Key Bank
  Co-Agent     4.3750000 %   $ 35,000,000  
Natexis Banques Populaires
  Co-Agent     4.3750000 %   $ 35,000,000  
The Bank of Nova Scotia
  Co-Agent     5.0000000 %   $ 40,000,000  
Société Générale
        4.3750000 %   $ 35,000,000  
Suntrust Bank
        4.3750000 %   $ 35,000,000  
The Frost National Bank
        3.1250000 %   $ 25,000,000  
Amegy Bank N.A. (f/k/a Southwest Bank of Texas N.A.)
        3.1250000 %   $ 25,000,000  
US Bank, National Association
        4.3750000 %   $ 35,000,000  
Capital One, N.A. (f/k/a Hibernia National Bank)
        3.1250000 %   $ 25,000,000  
TOTAL
        100.00000 %   $ 800,000,000  

SCHEDULE 2.01 — PAGE 1

 